Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of April 20, 2006
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation and
with a loan production office located at One Newton Executive Park, Suite 200,
2221 Washington Street, Newton, Massachusetts  02462 (“Bank”), and DATAWATCH
CORPORATION, a Delaware corporation, and DATAWATCH TECHNOLOGIES CORPORATION, a
Delaware corporation (individually, collectively, jointly and severally,
“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank.  The parties agree as follows:

 

1              ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2              LOAN AND TERMS OF PAYMENT

 


2.1          PROMISE TO PAY.  BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY
BANK THE OUTSTANDING PRINCIPAL AMOUNT OF ALL CREDIT EXTENSIONS AND ACCRUED AND
UNPAID INTEREST THEREON AS AND WHEN DUE IN ACCORDANCE WITH THIS AGREEMENT.

 


2.1.1       REVOLVING ADVANCES.


 

(A)           AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, BANK SHALL MAKE ADVANCES NOT EXCEEDING THE AVAILABILITY AMOUNT. 
AMOUNTS BORROWED UNDER THE REVOLVING LINE MAY BE REPAID AND, PRIOR TO THE
MATURITY DATE, REBORROWED, SUBJECT TO THE APPLICABLE TERMS AND CONDITIONS
PRECEDENT HEREIN.

 

(B)           TERMINATION; REPAYMENT.  THE REVOLVING LINE TERMINATES ON THE
MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL ADVANCES, THE UNPAID INTEREST
THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE REVOLVING LINE SHALL BE
IMMEDIATELY DUE AND PAYABLE.

 


2.1.2       LETTERS OF CREDIT SUBLIMIT.


 

(A)           AS PART OF THE FORMULA LINE, BANK SHALL ISSUE OR HAVE ISSUED
LETTERS OF CREDIT FOR BORROWER’S ACCOUNT.  THE FACE AMOUNT OF OUTSTANDING
LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT AND ANY
LETTER OF CREDIT RESERVE) MAY NOT EXCEED $1,000,000.00, INCLUSIVE OF CREDIT
EXTENSIONS RELATING TO SECTIONS 2.1.1, 2.1.3 AND 2.1.4.  SUCH AGGREGATE AMOUNTS
UTILIZED HEREUNDER SHALL AT ALL TIMES REDUCE THE AMOUNT OTHERWISE AVAILABLE FOR
ADVANCES UNDER THE FORMULA LINE.  IF, ON THE MATURITY DATE, THERE ARE ANY
OUTSTANDING LETTERS OF CREDIT, THEN ON SUCH DATE BORROWER SHALL PROVIDE TO BANK
CASH COLLATERAL IN AN AMOUNT EQUAL TO 105% OF THE FACE AMOUNT OF ALL SUCH
LETTERS OF CREDIT PLUS ALL INTEREST, FEES, AND COSTS DUE OR TO BECOME DUE IN
CONNECTION THEREWITH (AS ESTIMATED BY BANK IN ITS GOOD FAITH BUSINESS JUDGMENT),
TO SECURE ALL OF THE OBLIGATIONS RELATING TO SAID LETTERS OF CREDIT.  ALL
LETTERS OF CREDIT SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO BANK IN ITS SOLE
DISCRETION AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF BANK’S STANDARD
APPLICATION AND LETTER OF CREDIT AGREEMENT (THE “LETTER OF CREDIT
APPLICATION”).  BORROWER AGREES TO EXECUTE ANY FURTHER DOCUMENTATION IN
CONNECTION WITH THE LETTERS OF CREDIT AS BANK MAY REASONABLY REQUEST.  BORROWER
FURTHER AGREES TO BE BOUND BY THE REGULATIONS AND INTERPRETATIONS OF THE ISSUER
OF ANY LETTERS OF CREDIT GUARANTIED BY BANK AND OPENED FOR BORROWER’S ACCOUNT OR
BY BANK’S INTERPRETATIONS OF ANY LETTER OF CREDIT ISSUED BY BANK FOR BORROWER’S
ACCOUNT, AND BORROWER UNDERSTANDS AND AGREES THAT, EXCEPT AS CAUSED BY BANK’S
GROSS NEGLEGENCE OR WILLFULL MISCONDUCT, BANK SHALL NOT BE LIABLE FOR ANY ERROR,
NEGLIGENCE, OR MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING
BORROWER’S INSTRUCTIONS OR THOSE CONTAINED IN THE LETTERS OF CREDIT OR ANY
MODIFICATIONS, AMENDMENTS, OR SUPPLEMENTS THERETO.

 

(B)           THE OBLIGATION OF BORROWER TO IMMEDIATELY REIMBURSE BANK FOR
DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL, AND
IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, SUCH LETTERS OF CREDIT, AND THE LETTER OF CREDIT APPLICATION. 

 

(C)           BORROWER MAY REQUEST THAT BANK ISSUE A LETTER OF CREDIT PAYABLE IN
A FOREIGN CURRENCY.  IF A DEMAND FOR PAYMENT IS MADE UNDER ANY SUCH LETTER OF
CREDIT, BANK SHALL TREAT SUCH DEMAND AS AN ADVANCE TO

 

--------------------------------------------------------------------------------


 

BORROWER OF THE EQUIVALENT OF THE AMOUNT THEREOF (PLUS FEES AND CHARGES IN
CONNECTION THEREWITH SUCH AS WIRE, CABLE, SWIFT OR SIMILAR CHARGES) IN DOLLARS
AT THE THEN-PREVAILING RATE OF EXCHANGE IN SAN FRANCISCO, CALIFORNIA, FOR SALES
OF THE FOREIGN CURRENCY FOR TRANSFER TO THE COUNTRY ISSUING SUCH FOREIGN
CURRENCY.

 

(D)           TO GUARD AGAINST FLUCTUATIONS IN CURRENCY EXCHANGE RATES, UPON THE
ISSUANCE OF ANY LETTER OF CREDIT PAYABLE IN A FOREIGN CURRENCY, BANK SHALL
CREATE A RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE FORMULA LINE IN AN
AMOUNT EQUAL TO TEN PERCENT (10%) OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT. 
THE AMOUNT OF THE LETTER OF CREDIT RESERVE MAY BE ADJUSTED BY BANK FROM TIME TO
TIME, IN ITS REASONABLE DISCRETION, TO ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE
RATE.  THE AVAILABILITY OF FUNDS UNDER THE FORMULA LINE SHALL BE REDUCED BY THE
AMOUNT OF SUCH LETTER OF CREDIT RESERVE FOR AS LONG AS SUCH LETTER OF CREDIT
REMAINS OUTSTANDING.

 


2.1.3       FOREIGN EXCHANGE SUBLIMIT.  AS PART OF THE FORMULA LINE, BORROWER
MAY ENTER INTO FOREIGN EXCHANGE CONTRACTS WITH BANK UNDER WHICH BORROWER COMMITS
TO PURCHASE FROM OR SELL TO BANK A SPECIFIC AMOUNT OF FOREIGN CURRENCY (EACH, A
“FX FORWARD CONTRACT”) ON A SPECIFIED DATE (THE “SETTLEMENT DATE”).  FX FORWARD
CONTRACTS SHALL HAVE A SETTLEMENT DATE OF AT LEAST ONE (1) FX BUSINESS DAY AFTER
THE CONTRACT DATE AND SHALL BE SUBJECT TO A RESERVE OF TEN PERCENT (10%) OF EACH
OUTSTANDING FX FORWARD CONTRACT IN A MAXIMUM AGGREGATE AMOUNT EQUAL TO
$1,000,000.00 (THE “FX RESERVE”), INCLUSIVE OF CREDIT EXTENSIONS RELATING TO
SECTIONS 2.1.1, 2.1.2 AND 2.1.4.  THE AGGREGATE AMOUNT OF FX FORWARD CONTRACTS
AT ANY ONE TIME MAY NOT EXCEED TEN (10) TIMES THE AMOUNT OF THE FX RESERVE. 


 


2.1.4       CASH MANAGEMENT SERVICES SUBLIMIT.  BORROWER MAY USE UP TO
$1,000,000.00 (THE “CASH MANAGEMENT SERVICES SUBLIMIT”), INCLUSIVE OF CREDIT
EXTENSIONS RELATING TO SECTIONS 2.1.1, 2.1.2 AND 2.1.3, OF THE FORMULA LINE FOR
BANK’S CASH MANAGEMENT SERVICES WHICH MAY INCLUDE MERCHANT SERVICES, DIRECT
DEPOSIT OF PAYROLL, BUSINESS CREDIT CARD, AND CHECK CASHING SERVICES IDENTIFIED
IN BANK’S VARIOUS CASH MANAGEMENT SERVICES AGREEMENTS (COLLECTIVELY, THE “CASH
MANAGEMENT SERVICES”).  ANY AMOUNTS BANK PAYS ON BEHALF OF BORROWER OR ANY
AMOUNTS THAT ARE NOT PAID BY BORROWER FOR ANY CASH MANAGEMENT SERVICES WILL BE
TREATED AS ADVANCES UNDER THE FORMULA LINE AND WILL ACCRUE INTEREST AT THE
INTEREST RATE APPLICABLE TO ADVANCES.


 

2.2          Overadvances.  If, at any time, the Credit Extensions under
Sections 2.1.1, 2.1.2, 2.1.3 and 2.1.4 exceed the lesser of either (a) the
Formula Line or (b) the Borrowing Base, Borrower shall immediately pay to Bank
in cash such excess.

 

2.3          Payment of Interest on the Credit Extensions.

 

(A)           INTEREST RATE.  SUBJECT TO SECTION 2.3(B), THE PRINCIPAL AMOUNT OF
ADVANCES OUTSTANDING UNDER THE FORMULA LINE SHALL ACCRUE INTEREST AT A FLOATING
PER ANNUM RATE EQUAL TO ONE HALF OF ONE PERCENTAGE POINT (0.5%) ABOVE THE PRIME
RATE, WHICH INTEREST SHALL BE PAYABLE MONTHLY IN ACCORDANCE WITH SECTION 2.3(F)
BELOW. SUBJECT TO SECTION 2.3(B), THE PRINCIPAL AMOUNT OF ADVANCES OUTSTANDING
UNDER THE NON-FORMULA  LINE SHALL ACCRUE INTEREST AT A FLOATING PER ANNUM RATE
EQUAL TO ONE PERCENTAGE POINT (1.0%) ABOVE THE PRIME RATE, WHICH INTEREST SHALL
BE PAYABLE MONTHLY IN ACCORDANCE WITH SECTION 2.3(F) BELOW.

 

(B)           DEFAULT RATE. IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, OBLIGATIONS SHALL BEAR INTEREST AT A RATE PER ANNUM WHICH IS FIVE
PERCENTAGE POINTS ABOVE THE RATE EFFECTIVE IMMEDIATELY BEFORE THE EVENT OF
DEFAULT (THE “DEFAULT RATE”).  PAYMENT OR ACCEPTANCE OF THE INCREASED INTEREST
RATE PROVIDED IN THIS SECTION 2.3(B) IS NOT A PERMITTED ALTERNATIVE TO TIMELY
PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT OR OTHERWISE
PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF BANK.

 

(C)           ADJUSTMENT TO INTEREST RATE.  CHANGES TO THE INTEREST RATE OF ANY
CREDIT EXTENSION BASED ON CHANGES TO THE PRIME RATE SHALL BE EFFECTIVE ON THE
EFFECTIVE DATE OF ANY CHANGE TO THE PRIME RATE AND TO THE EXTENT OF ANY SUCH
CHANGE.

 

(D)           360-DAY YEAR.  INTEREST SHALL BE COMPUTED ON THE BASIS OF A
360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.

 

(E)           DEBIT OF ACCOUNTS.  BANK MAY DEBIT THE DESIGNATED DEPOSIT ACCOUNT,
FOR PRINCIPAL AND INTEREST PAYMENTS OR, AFTER NOTICE TO BORROWER, ANY OTHER
AMOUNTS BORROWER OWES BANK WHEN DUE.  THESE DEBITS SHALL NOT CONSTITUTE A
SET-OFF.

 

2

--------------------------------------------------------------------------------


 

(F)            PAYMENTS.  UNLESS OTHERWISE PROVIDED, INTEREST IS PAYABLE MONTHLY
ON THE FIRST (1ST) CALENDAR DAY OF EACH MONTH.  PAYMENTS OF PRINCIPAL AND/OR
INTEREST RECEIVED AFTER 2:00 P.M. EASTERN TIME ARE CONSIDERED RECEIVED AT THE
OPENING OF BUSINESS ON THE NEXT BUSINESS DAY.  WHEN A PAYMENT IS DUE ON A DAY
THAT IS NOT A BUSINESS DAY, THE PAYMENT IS DUE THE NEXT BUSINESS DAY AND
ADDITIONAL FEES OR INTEREST, AS APPLICABLE, SHALL CONTINUE TO ACCRUE.

 

2.4          Fees.  Borrower shall pay to Bank: 

 

(A)           COMMITMENT FEE.  A FULLY EARNED, NON-REFUNDABLE COMMITMENT FEE OF
$15,000.00, ON THE EFFECTIVE DATE; AND

 

(B)           LETTER OF CREDIT FEE.  BANK’S CUSTOMARY FEES AND EXPENSES FOR THE
ISSUANCE OR RENEWAL OF LETTERS OF CREDIT, UPON THE ISSUANCE, EACH ANNIVERSARY OF
THE ISSUANCE, AND THE RENEWAL OF SUCH LETTER OF CREDIT; AND

 

(C)           UNUSED REVOLVING LINE FACILITY FEE.  A FEE (THE “UNUSED REVOLVING
LINE FACILITY FEE”), PAYABLE QUARTERLY, IN ARREARS, ON A CALENDAR YEAR BASIS, IN
AN AMOUNT EQUAL TO ONE HALF OF ONE PERCENT (0.5%) PER ANNUM OF THE AVERAGE
UNUSED PORTION OF THE REVOLVING LINE, AS DETERMINED BY BANK.  BORROWER SHALL NOT
BE ENTITLED TO ANY CREDIT, REBATE OR REPAYMENT OF ANY UNUSED REVOLVING LINE
FACILITY FEE PREVIOUSLY EARNED BY BANK PURSUANT TO THIS SECTION NOTWITHSTANDING
ANY TERMINATION OF THE AGREEMENT OR THE SUSPENSION OR TERMINATION OF BANK’S
OBLIGATION TO MAKE LOANS AND ADVANCES HEREUNDER; AND

 

(D)           BANK EXPENSES.  ALL BANK EXPENSES (INCLUDING REASONABLE AND
DOCUMENTED ATTORNEYS’ FEES AND EXPENSES FOR DOCUMENTATION AND NEGOTIATION OF
THIS AGREEMENT) INCURRED THROUGH AND AFTER THE EFFECTIVE DATE, IMMEDIATELY UPON
BORROWER’S RECEIPT OF WRITTEN DEMAND THEREFOR FROM BANK.

 

3              CONDITIONS OF LOANS

 

3.1          Conditions Precedent to Initial Credit Extension.  Bank’s
obligation to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, such documents, and completion of such other matters, as Bank may
reasonably request as being necessary or appropriate, including, without
limitation:

 

(A)           DULY EXECUTED ORIGINAL SIGNATURES TO THE LOAN DOCUMENTS TO WHICH
IT IS A PARTY;

 

(B)           DULY EXECUTED ORIGINAL SIGNATURES TO THE CONTROL AGREEMENT;

 

(C)           BORROWER SHALL HAVE DELIVERED ITS OPERATING DOCUMENTS AND A GOOD
STANDING CERTIFICATE OF BORROWER CERTIFIED BY THE SECRETARY OF STATE OF THE
STATE OF DELAWARE AS OF A DATE NO EARLIER THAN THIRTY (30) DAYS PRIOR TO THE
EFFECTIVE DATE;

 

(D)           DULY EXECUTED ORIGINAL SIGNATURES TO THE COMPLETED BORROWING
RESOLUTIONS FOR BORROWER;

 

(E)           BANK SHALL HAVE RECEIVED CERTIFIED COPIES, DATED AS OF A RECENT
DATE, OF FINANCING STATEMENT SEARCHES, AS BANK SHALL REQUEST, ACCOMPANIED BY
WRITTEN EVIDENCE (INCLUDING ANY UCC TERMINATION STATEMENTS) THAT THE LIENS
INDICATED IN ANY SUCH FINANCING STATEMENTS EITHER CONSTITUTE PERMITTED LIENS OR
HAVE BEEN OR, IN CONNECTION WITH THE INITIAL CREDIT EXTENSION, WILL BE
TERMINATED OR RELEASED;

 

(F)            BORROWER SHALL HAVE DELIVERED A LEGAL OPINION OF BORROWER’S
COUNSEL DATED AS OF THE EFFECTIVE DATE TOGETHER WITH THE DULY EXECUTED ORIGINAL
SIGNATURES THERETO;

 

(G)           BORROWER SHALL HAVE DELIVERED EVIDENCE SATISFACTORY TO BANK THAT
THE INSURANCE POLICIES REQUIRED BY SECTION 6.5 HEREOF ARE IN FULL FORCE AND
EFFECT, TOGETHER WITH APPROPRIATE EVIDENCE SHOWING LOSS PAYABLE AND/OR
ADDITIONAL INSURED CLAUSES OR ENDORSEMENTS IN FAVOR OF BANK; AND

 

(H)           BORROWER SHALL HAVE PAID THE FEES AND BANK EXPENSES THEN DUE AS
SPECIFIED IN SECTION 2.4 HEREOF.

 

3.2          Conditions Precedent to all Credit Extensions.  Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following:

 

3

--------------------------------------------------------------------------------


 

(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.4, TIMELY RECEIPT OF AN
EXECUTED PAYMENT/ADVANCE FORM; 

 

(B)           THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 SHALL BE TRUE IN
ALL MATERIAL RESPECTS ON THE DATE OF THE PAYMENT/ADVANCE FORM AND ON THE FUNDING
DATE OF EACH CREDIT EXTENSION; PROVIDED, HOWEVER, THAT THOSE REPRESENTATIONS AND
WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE TRUE, ACCURATE AND
COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE, AND NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR RESULT FROM THE CREDIT
EXTENSION.  EACH CREDIT EXTENSION IS BORROWER’S REPRESENTATION AND WARRANTY ON
THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 ARE TRUE IN ALL
MATERIAL RESPECTS AS OF SUCH DATE; PROVIDED, HOWEVER, THAT THOSE REPRESENTATIONS
AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE TRUE, ACCURATE
AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE; AND

 

(C)           IN BANK’S REASONABLE DISCRETION,  THERE HAS NOT BEEN ANY MATERIAL
IMPAIRMENT IN THE GENERAL AFFAIRS, MANAGEMENT, RESULTS OF OPERATION, FINANCIAL
CONDITION OR THE PROSPECT OF REPAYMENT OF THE OBLIGATIONS, OR THERE HAS NOT BEEN
ANY MATERIAL ADVERSE DEVIATION BY BORROWER FROM THE MOST RECENT BUSINESS PLAN OF
BORROWER PRESENTED TO AND ACCEPTED BY BANK.

 

3.3          Covenant to Deliver. Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition to any
Credit Extension.  Borrower expressly agrees that the extension of a Credit
Extension prior to the receipt by Bank of any such item shall not constitute a
waiver by Bank of Borrower’s obligation to deliver such item, and any such
extension in the absence of a required item shall be in Bank’s sole discretion.

 

3.4          Procedures for Borrowing.  Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance (other than Advances under Sections 2.1.2 or
2.1.4), Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 noon. Eastern time on the
Funding Date of the Advance.  Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Payment/Advance Form executed by a Responsible Officer or his or her
designee designating, among other things, whether the Advance is a Formula
Advance or a Non-Formula Advance.  Bank may rely on any telephone notice given
by a person whom Bank believes is a Responsible Officer or designee.  Bank shall
credit Advances to the Designated Deposit Account.  Bank may make Advances under
this Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due.

 

4              CREATION OF SECURITY INTEREST 

 


4.1          GRANT OF SECURITY INTEREST.  BORROWER HEREBY GRANTS BANK, TO SECURE
THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS, A CONTINUING
SECURITY INTEREST IN THE COLLATERAL, WHEREVER LOCATED, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED OR ARISING, AND ALL PROCEEDS AND PRODUCTS THEREOF.  BORROWER
REPRESENTS, WARRANTS, AND COVENANTS THAT THE SECURITY INTEREST GRANTED HEREIN IS
AND SHALL AT ALL TIMES CONTINUE TO BE A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN THE COLLATERAL (SUBJECT ONLY TO PERMITTED LIENS THAT MAY HAVE
SUPERIOR PRIORITY TO BANK’S LIEN UNDER THIS AGREEMENT).  IF BORROWER SHALL
ACQUIRE A COMMERCIAL TORT CLAIM, BORROWER SHALL PROMPTLY NOTIFY BANK IN A
WRITING SIGNED BY BORROWER OF THE GENERAL DETAILS THEREOF AND GRANT TO BANK IN
SUCH WRITING A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON
THE TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO BANK.


 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at Borrower’s sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Borrower, and, at Borrower’s expense, Bank shall promptly execute and deliver
or file such releases and terminations as Borrower may reasonably request.

 


4.2          AUTHORIZATION TO FILE FINANCING STATEMENTS.  BORROWER HEREBY
AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO BORROWER, WITH
ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S INTEREST OR RIGHTS
HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE COLLATERAL, BY EITHER
BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO VIOLATE THE RIGHTS OF BANK
UNDER THE CODE.

 

4

--------------------------------------------------------------------------------


 

5              REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 


5.1          DUE ORGANIZATION AND AUTHORIZATION.  BORROWER AND EACH OF ITS
SUBSIDIARIES ARE DULY EXISTING AND IN GOOD STANDING, AS REGISTERED ORGANIZATIONS
IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION AND ARE QUALIFIED AND LICENSED TO
DO BUSINESS AND ARE IN GOOD STANDING IN ANY JURISDICTION IN WHICH THE CONDUCT OF
THEIR BUSINESS OR THEIR OWNERSHIP OF PROPERTY REQUIRES THAT THEY BE QUALIFIED
EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.  IN CONNECTION WITH THIS
AGREEMENT, BORROWER HAS DELIVERED TO BANK A COMPLETED CERTIFICATE SIGNED BY
BORROWER (THE “PERFECTION CERTIFICATE”).  BORROWER REPRESENTS AND WARRANTS TO
BANK THAT, AS OF THE EFFECTIVE DATE, (A) BORROWER’S EXACT LEGAL NAME IS THAT
INDICATED ON THE PERFECTION CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF;
(B) BORROWER IS AN ORGANIZATION OF THE TYPE AND IS ORGANIZED IN THE JURISDICTION
SET FORTH IN THE PERFECTION CERTIFICATE; (C) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER OR
ACCURATELY STATES THAT BORROWER HAS NONE; (D) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH BORROWER’S PLACE OF BUSINESS, OR, IF MORE THAN ONE, ITS
CHIEF EXECUTIVE OFFICE AS WELL AS BORROWER’S MAILING ADDRESS (IF DIFFERENT THAN
ITS CHIEF EXECUTIVE OFFICE); (E) BORROWER (AND EACH OF ITS PREDECESSORS) HAS
NOT, IN THE PAST FIVE (5) YEARS, CHANGED ITS JURISDICTION OF FORMATION,
ORGANIZATIONAL STRUCTURE OR TYPE, OR ANY ORGANIZATIONAL NUMBER ASSIGNED BY ITS
JURISDICTION; AND (F) ALL OTHER INFORMATION SET FORTH ON THE PERFECTION
CERTIFICATE PERTAINING TO BORROWER AND EACH OF ITS SUBSIDIARIES IS ACCURATE AND
COMPLETE. 


 


THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH BORROWER
IS A PARTY HAVE BEEN DULY AUTHORIZED, AND DO NOT CONFLICT WITH BORROWER’S
ORGANIZATIONAL DOCUMENTS, NOR CONSTITUTE AN EVENT OF DEFAULT UNDER ANY MATERIAL
AGREEMENT BY WHICH BORROWER IS BOUND.  BORROWER IS NOT IN DEFAULT UNDER ANY
AGREEMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND IN WHICH THE DEFAULT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S
BUSINESS.


 


5.2          COLLATERAL.  BORROWER HAS GOOD TITLE TO, HAS RIGHTS IN, AND THE
POWER TO TRANSFER EACH ITEM OF THE COLLATERAL UPON WHICH IT PURPORTS TO GRANT A
LIEN HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS EXCEPT PERMITTED LIENS. 
BORROWER HAS NO DEPOSIT ACCOUNTS OTHER THAN THE DEPOSIT ACCOUNTS WITH BANK, THE
DEPOSIT ACCOUNTS, IF ANY, DESCRIBED IN THE PERFECTION CERTIFICATE DELIVERED TO
BANK IN CONNECTION HEREWITH, OR OF WHICH BORROWER HAS GIVEN BANK NOTICE AND
TAKEN SUCH ACTIONS AS ARE NECESSARY TO GIVE BANK A PERFECTED SECURITY INTEREST
THEREIN.  THE ACCOUNTS ARE BONA FIDE, EXISTING OBLIGATIONS OF THE ACCOUNT
DEBTORS.


 


THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS A
WAREHOUSE) EXCEPT AS OTHERWISE PROVIDED IN THE PERFECTION CERTIFICATE.  NONE OF
THE COMPONENTS OF THE COLLATERAL SHALL BE MAINTAINED AT LOCATIONS OTHER THAN AS
PROVIDED IN THE PERFECTION CERTIFICATE OR AS BORROWER HAS GIVEN BANK NOTICE
PURSUANT TO SECTION 7.2.  IN THE EVENT THAT BORROWER, AFTER THE DATE HEREOF,
INTENDS TO STORE OR OTHERWISE DELIVER ANY PORTION OF THE COLLATERAL, IN EXCESS
OF $100,000 IN THE AGGREGATE, TO A BAILEE, THEN BORROWER WILL FIRST RECEIVE THE
WRITTEN CONSENT OF BANK AND SUCH BAILEE MUST EXECUTE AND DELIVER A BAILEE
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO BANK IN ITS SOLE DISCRETION. 


 


BORROWER IS THE SOLE OWNER OF ITS INTELLECTUAL PROPERTY, EXCEPT FOR
NON-EXCLUSIVE LICENSES GRANTED TO ITS CUSTOMERS IN THE ORDINARY COURSE OF
BUSINESS.  EXCEPT AS DISCLOSED BY BORROWER TO BANK IN THE PERFECTION
CERTIFICATE, (I) EACH PATENT OWNED BY BORROWER IS VALID AND ENFORCEABLE, (II) NO
PART OF BORROWER’S INTELLECTUAL PROPERTY HAS BEEN JUDGED INVALID OR
UNENFORCEABLE, IN WHOLE OR IN PART, AND (III) TO THE BEST OF BORROWER’S
KNOWLEDGE, NO WRITTEN CLAIM HAS BEEN MADE THAT ANY PART OF ITS INTELLECTUAL
PROPERTY VIOLATES THE RIGHTS OF ANY THIRD PARTY EXCEPT TO THE EXTENT SUCH CLAIM
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S
BUSINESS. EXCEPT: (I)  AS NOTED ON THE PERFECTION CERTIFICATE, AND (II)
OVER-THE-COUNTER SOFTWARE THAT IS COMMERCIALLY AVAILABLE TO THE PUBLIC OR
PUBLICLY AVAILABLE SOFTWARE, BORROWER IS NOT A PARTY TO, NOR IS BOUND BY, ANY
MATERIAL LICENSE OR OTHER AGREEMENT WITH RESPECT TO WHICH BORROWER IS THE
LICENSEE THAT PROHIBITS OR OTHERWISE RESTRICTS BORROWER FROM GRANTING A SECURITY
INTEREST IN BORROWER’S INTEREST IN SUCH LICENSE OR AGREEMENT OR ANY OTHER
PROPERTY.  BORROWER SHALL PROVIDE WRITTEN NOTICE TO BANK WITHIN TEN (10) DAYS OF
ENTERING OR BECOMING BOUND BY ANY SUCH LICENSE OR AGREEMENT WHICH IS REASONABLY
LIKELY TO HAVE A MATERIAL IMPACT ON BORROWER’S BUSINESS OR FINANCIAL CONDITION
(OTHER THAN OVER-THE-COUNTER SOFTWARE THAT IS COMMERCIALLY AVAILABLE TO THE
PUBLIC).  BORROWER SHALL TAKE SUCH STEPS AS BANK REASONABLY REQUESTS TO OBTAIN
THE CONSENT OF, OR WAIVER BY, ANY PERSON WHOSE CONSENT OR WAIVER IS NECESSARY
FOR ALL SUCH LICENSES (OTHER THAN OVER-THE-COUNTER SOFTWARE THAT IS COMMERCIALLY
AVAILABLE TO THE PUBLIC OR PUBLICLY AVAILABLE SOFTWARE) TO BE DEEMED
“COLLATERAL” AND FOR BANK TO HAVE A SECURITY INTEREST IN IT THAT MIGHT OTHERWISE
BE RESTRICTED OR PROHIBITED BY LAW OR BY THE TERMS OF ANY SUCH LICENSE OR
AGREEMENT (SUCH CONSENT OR AUTHORIZATION MAY INCLUDE A LICENSOR’S

 

5

--------------------------------------------------------------------------------


 


AGREEMENT TO A CONTINGENT ASSIGNMENT OF THE LICENSE TO BANK IF BANK DETERMINES
THAT IS NECESSARY IN ITS REASONABLE JUDGMENT), WHETHER NOW EXISTING OR ENTERED
INTO IN THE FUTURE.


 


5.3          ACCOUNTS RECEIVABLE.  FOR ANY ELIGIBLE ACCOUNT IN ANY BORROWING
BASE CERTIFICATE, ALL STATEMENTS MADE BY BORROWER OR ITS REPRESENTATIVES AND ALL
UNPAID BALANCES APPEARING IN ALL INVOICES, INSTRUMENTS AND OTHER DOCUMENTS
SUBMITTED BY BORROWER OR ITS REPRESENTATIVES EVIDENCING SUCH ELIGIBLE ACCOUNTS
ARE AND SHALL BE TRUE AND CORRECT AND ALL SUCH INVOICES, INSTRUMENTS AND OTHER
DOCUMENTS SUBMITTED BY BORROWER OR ITS REPRESENTATIVES, AND ALL OF BORROWER’S
BOOKS ARE GENUINE AND IN ALL RESPECTS WHAT THEY PURPORT TO BE.  TO BORROWER’S
KNOWLEDGE, ALL SALES AND OTHER TRANSACTIONS UNDERLYING OR GIVING RISE TO EACH
ELIGIBLE ACCOUNT SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS
AND GOVERNMENTAL RULES AND REGULATIONS.  BORROWER HAS NO KNOWLEDGE OF ANY ACTUAL
OR IMMINENT INSOLVENCY PROCEEDING OF ANY ACCOUNT DEBTOR WHOSE ACCOUNTS ARE AN
ELIGIBLE ACCOUNT IN ANY BORROWING BASE CERTIFICATE.  TO BORROWER’S KNOWLEDGE,
ALL SIGNATURES AND ENDORSEMENTS ON ALL DOCUMENTS, INSTRUMENTS, AND AGREEMENTS
RELATING TO ALL ELIGIBLE ACCOUNTS ARE GENUINE, AND ALL SUCH DOCUMENTS,
INSTRUMENTS AND AGREEMENTS ARE LEGALLY ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS.


 


5.4          LITIGATION.  EXCEPT AS DISCLOSED ON THE PERFECTION CERTIFICATE,
THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE
RESPONSIBLE OFFICERS, THREATENED IN WRITING BY OR AGAINST BORROWER OR ANY OF ITS
SUBSIDIARIES INVOLVING MORE THAN $200,000.


 


5.5          NO MATERIAL DEVIATION IN FINANCIAL STATEMENTS.  ALL CONSOLIDATED
FINANCIAL STATEMENTS FOR BORROWER AND ANY OF ITS SUBSIDIARIES DELIVERED TO BANK
FAIRLY PRESENT IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH GAAP THE CONSOLIDATED
FINANCIAL CONDITION AND CONSOLIDATED RESULTS OF OPERATIONS OF BORROWER AND ITS
SUBSIDIARIES.  THERE HAS NOT BEEN ANY MATERIAL DETERIORATION (NOT FORECAST OR
PROJECTED IN THE MOST RECENT BUSINESS PLAN OF BORROWER DATED FEBRUARY 17, 2006
PRESENTED TO AND ACCEPTED BY BANK) IN BORROWER’S CONSOLIDATED FINANCIAL
CONDITION SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS SUBMITTED TO
BANK.


 


5.6          SOLVENCY.  THE FAIR SALABLE VALUE OF BORROWER’S ASSETS (INCLUDING
GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR VALUE OF ITS LIABILITIES;
BORROWER IS NOT LEFT WITH UNREASONABLY SMALL CAPITAL AFTER THE TRANSACTIONS IN
THIS AGREEMENT; AND BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING TRADE DEBTS) AS
THEY MATURE.


 


5.7          REGULATORY COMPLIANCE.  BORROWER IS NOT AN “INVESTMENT COMPANY” OR
A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY
ACT.  BORROWER IS NOT ENGAGED AS ONE OF ITS IMPORTANT ACTIVITIES IN EXTENDING
CREDIT FOR MARGIN STOCK (UNDER REGULATIONS T AND U OF THE FEDERAL RESERVE BOARD
OF GOVERNORS).  BORROWER HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE FEDERAL
FAIR LABOR STANDARDS ACT.  BORROWER HAS NOT VIOLATED ANY LAWS, ORDINANCES OR
RULES, THE VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON ITS BUSINESS.  NONE OF BORROWER’S OR ANY OF ITS SUBSIDIARIES’
PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY OR, TO THE BEST
OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING, PRODUCING, STORING,
TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN LEGALLY.  BORROWER
AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL CONSENTS, APPROVALS AND
AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS WITH, AND GIVEN ALL NOTICES
TO, ALL GOVERNMENT AUTHORITIES THAT ARE NECESSARY TO CONTINUE ITS BUSINESS AS
CURRENTLY CONDUCTED, EXCEPT WHERE FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ITS BUSINESS.


 


5.8          SUBSIDIARIES; INVESTMENTS.  BORROWER DOES NOT OWN ANY STOCK,
PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR PERMITTED
INVESTMENTS.


 


5.9          TAX RETURNS AND PAYMENTS; PENSION CONTRIBUTIONS.  BORROWER HAS
TIMELY FILED ALL REQUIRED TAX RETURNS AND REPORTS, AND BORROWER AND ITS
SUBSIDIARIES HAVE TIMELY PAID ALL FOREIGN, FEDERAL, STATE AND LOCAL TAXES,
ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY BORROWER, EXCEPT (I) FOR THOSE
TAXES, ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS BEING CONTESTED IN GOOD FAITH
WITH ADEQUATE RESERVES UNDER GAAP OR (II) TO THE EXTENT THAT FAILURE TO MAKE
SUCH PAYMENTS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
ON BORROWER’S BUSINESS.  BORROWER IS UNAWARE OF ANY CLAIMS OR ADJUSTMENTS
PROPOSED FOR ANY OF BORROWER’S PRIOR TAX YEARS WHICH COULD RESULT IN ADDITIONAL
TAXES BECOMING DUE AND PAYABLE BY BORROWER.  BORROWER HAS PAID ALL AMOUNTS
NECESSARY TO FUND ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION
PLANS IN ACCORDANCE WITH THEIR TERMS, AND BORROWER HAS NOT WITHDRAWN FROM
PARTICIPATION IN, AND HAS NOT PERMITTED PARTIAL OR COMPLETE TERMINATION OF, OR
PERMITTED THE OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY SUCH PLAN WHICH
COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF BORROWER, INCLUDING
ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR
ANY OTHER GOVERNMENTAL AGENCY.

 

6

--------------------------------------------------------------------------------


 


5.10        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE CREDIT
EXTENSIONS SOLELY AS WORKING CAPITAL, AND TO FUND ITS GENERAL BUSINESS
REQUIREMENTS AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL PURPOSES.


 


5.11        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION, WARRANTY OR OTHER
STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK, AS
OF THE DATE SUCH REPRESENTATIONS, WARRANTIES, OR OTHER STATEMENTS WERE MADE,
TAKEN TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN STATEMENTS GIVEN
TO BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE CERTIFICATES OR
STATEMENTS, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT
MISLEADING (IT BEING RECOGNIZED BY BANK THAT THE PROJECTIONS AND FORECASTS
PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON REASONABLE ASSUMPTIONS ARE NOT
VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY
SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM THE PROJECTED OR FORECASTED
RESULTS).


 

6              AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 


6.1          GOVERNMENT COMPLIANCE.  MAINTAIN ITS AND ALL ITS SUBSIDIARIES’
LEGAL EXISTENCE AND GOOD STANDING IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION
AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN WHICH THE FAILURE TO SO
QUALIFY WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS OR OPERATIONS.  BORROWER SHALL COMPLY, AND HAVE EACH
SUBSIDIARY COMPLY, WITH ALL LAWS, ORDINANCES AND REGULATIONS TO WHICH IT IS
SUBJECT, THE NONCOMPLIANCE WITH WHICH WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.


 


6.2          FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(A)           DELIVER TO BANK:  (I) AS SOON AS AVAILABLE, BUT NO LATER THAN
THIRTY (30) DAYS AFTER THE LAST DAY OF EACH MONTH, A COMPANY PREPARED UNAUDITED
CONSOLIDATED BALANCE SHEET AND INCOME STATEMENT COVERING BORROWER’S CONSOLIDATED
OPERATIONS FOR SUCH MONTH CERTIFIED BY A RESPONSIBLE OFFICER AND IN A FORM
REASONABLY ACCEPTABLE TO BANK; (II) AS SOON AS AVAILABLE, BUT NO LATER THAN THE
EARLIER OF: (A) FORTY-FIVE (45) DAYS AFTER THE LAST DAY OF EACH OF BORROWER’S
FISCAL QUARTERS, AND (B) FIVE (5) DAYS AFTER FILING SAME WITH THE SECURITIES AND
EXCHANGE COMMISSION, BORROWER’S FORM 10-Q; (III) AS SOON AS AVAILABLE, BUT NO
LATER THAN THE EARLIER OF: (A) ONE HUNDRED TWENTY (120) DAYS AFTER THE LAST DAY
OF BORROWER’S FISCAL YEAR AND (B) FIVE (5) DAYS AFTER FILING SAME WITH THE
SECURITIES AND EXCHANGE COMMISSION, BORROWER’S FORM 10-K; (IV) WITHIN FIVE (5)
DAYS OF DELIVERY, COPIES OF ALL STATEMENTS, REPORTS AND NOTICES MADE AVAILABLE
TO BORROWER’S SECURITY HOLDERS OR TO ANY HOLDERS OF SUBORDINATED DEBT; (V) A
PROMPT REPORT OF ANY LEGAL ACTIONS PENDING OR THREATENED AGAINST BORROWER OR ANY
OF ITS SUBSIDIARIES THAT COULD RESULT IN DAMAGES OR COSTS TO BORROWER OR ANY OF
ITS SUBSIDIARIES OF TWO HUNDRED THOUSAND DOLLARS ($200,000) OR MORE; (VI) PROMPT
NOTICE OF AN EVENT THAT MATERIALLY AND ADVERSELY AFFECTS THE VALUE OF BORROWER’S
INTELLECTUAL PROPERTY; AND (VII) ANNUALLY, AND AS REASONABLY REQUESTED BY BANK,
OPERATING BUDGET, PROJECTIONS, AND OTHER FINANCIAL INFORMATION.

 

(B)           WITHIN THIRTY (30) DAYS AFTER THE LAST DAY OF EACH MONTH, DELIVER
TO BANK A DULY COMPLETED BORROWING BASE CERTIFICATE SIGNED BY A RESPONSIBLE
OFFICER, WITH AGED LISTINGS OF ACCOUNTS RECEIVABLE (BY INVOICE DATE).

 

(C)           WITHIN THIRTY (30) DAYS AFTER THE LAST DAY OF EACH MONTH, DELIVER
TO BANK WITH THE MONTHLY FINANCIAL STATEMENTS, A DULY COMPLETED COMPLIANCE
CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER SETTING FORTH CALCULATIONS SHOWING
COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN THIS AGREEMENT.

 

(D)           ALLOW BANK TO AUDIT BORROWER’S COLLATERAL AT BORROWER’S EXPENSE,
NO MORE OFTEN THAN ONCE EVERY FISCAL YEAR OF BORROWER UNLESS A DEFAULT OR AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  PROVIDED THAT AN EVENT OF
DEFAULT HAS NOT OCCURRED AND IS NOT CONTINUING, BANK AND BORROWER AGREE THAT THE
COST OF SUCH AUDITS SHALL NOT EXCEED $750 PER DAY PER AUDITOR, PLUS REASONABLE
AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE AUDITORS.  NOTWITHSTANDING
THE FOREGOING, NO CREDIT EXTENSION MAY BE REQUESTED PRIOR TO THE INITIAL AUDIT.

 


6.3          INVENTORY; RETURNS.  KEEP ALL INVENTORY IN GOOD AND MARKETABLE
CONDITION, FREE FROM MATERIAL DEFECTS.  RETURNS AND ALLOWANCES BETWEEN BORROWER
AND ITS ACCOUNT DEBTORS SHALL FOLLOW BORROWER’S CUSTOMARY PRACTICES AS THEY
EXIST AT THE EFFECTIVE DATE.  BORROWER MUST PROMPTLY NOTIFY BANK OF ALL RETURNS,
RECOVERIES, DISPUTES AND CLAIMS THAT INVOLVE MORE THAN ONE HUNDRED THOUSAND
DOLLARS ($100,000).

 

7

--------------------------------------------------------------------------------


 


6.4          TAXES; PENSIONS.  MAKE, AND CAUSE EACH OF ITS SUBSIDIARIES TO MAKE,
TIMELY PAYMENT OF ALL FOREIGN, FEDERAL, STATE, AND LOCAL TAXES OR ASSESSMENTS
(OTHER THAN (I) TAXES OR ASSESSMENTS BEING CONTESTED IN GOOD FAITH WITH ADEQUATE
RESERVES UNDER GAAP OR (II) TO THE EXTENT THAT FAILURE TO MAKE SUCH PAYMENTS
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S
BUSINESS) AND SHALL DELIVER TO BANK, AT BANK’S REASONABLE REQUEST, APPROPRIATE
CERTIFICATES ATTESTING TO SUCH PAYMENTS, AND PAY ALL AMOUNTS NECESSARY TO FUND
ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION PLANS IN
ACCORDANCE WITH THEIR TERMS.


 


6.5          INSURANCE.  KEEP ITS BUSINESS AND THE COLLATERAL INSURED FOR RISKS
AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S INDUSTRY AND LOCATION AND AS
BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES SHALL BE IN A FORM, WITH
COMPANIES, AND IN AMOUNTS THAT ARE REASONABLY SATISFACTORY TO BANK.  ALL
PROPERTY POLICIES SHALL HAVE A LENDER’S LOSS PAYABLE ENDORSEMENT SHOWING BANK AS
THE SOLE LENDER LOSS PAYEE AND WAIVE SUBROGATION AGAINST BANK, AND ALL LIABILITY
POLICIES SHALL SHOW, OR HAVE ENDORSEMENTS SHOWING, BANK AS AN ADDITIONAL
INSURED.  ALL POLICIES (OR THE LOSS PAYABLE AND ADDITIONAL INSURED ENDORSEMENTS)
SHALL PROVIDE THAT THE INSURER MUST GIVE BANK AT LEAST TWENTY (20) DAYS NOTICE
BEFORE CANCELING, AMENDING, OR DECLINING TO RENEW ITS POLICY.  AT BANK’S
REASONABLE REQUEST, BORROWER SHALL DELIVER CERTIFIED COPIES OF POLICIES AND
EVIDENCE OF ALL PREMIUM PAYMENTS.  PROCEEDS PAYABLE UNDER ANY POLICY SHALL, AT
BANK’S OPTION, BE PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS. 
NOTWITHSTANDING THE FOREGOING, (A) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, BORROWER SHALL HAVE THE OPTION OF APPLYING THE PROCEEDS OF
ANY CASUALTY POLICY UP TO $150,000, IN THE AGGREGATE, TOWARD THE REPLACEMENT OR
REPAIR OF DESTROYED OR DAMAGED PROPERTY; PROVIDED THAT ANY SUCH REPLACED OR
REPAIRED PROPERTY (I) SHALL BE OF EQUAL OR LIKE VALUE AS THE REPLACED OR
REPAIRED COLLATERAL AND (II) SHALL BE DEEMED COLLATERAL IN WHICH BANK HAS BEEN
GRANTED A FIRST PRIORITY SECURITY INTEREST, AND (B) AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL PROCEEDS PAYABLE UNDER SUCH
CASUALTY POLICY SHALL, AT THE OPTION OF BANK, BE PAYABLE TO BANK ON ACCOUNT OF
THE OBLIGATIONS AND APPLIED BY BANK TO REDUCE OUTSTANDING OBLIGATIONS.  IF
BORROWER FAILS TO OBTAIN INSURANCE AS REQUIRED UNDER THIS SECTION 6.5 OR TO PAY
ANY AMOUNT OR FURNISH ANY REQUIRED PROOF OF PAYMENT TO THIRD PERSONS AND BANK,
BANK MAY MAKE ALL OR PART OF SUCH PAYMENT OR OBTAIN SUCH INSURANCE POLICIES
REQUIRED IN THIS SECTION 6.5, AND TAKE ANY ACTION UNDER THE POLICIES BANK DEEMS
PRUDENT.


 


6.6          OPERATING ACCOUNTS.


 

(A)           MAINTAIN ITS AND ITS DOMESTIC SUBSIDIARIES’ DEPOSITORY, OPERATING,
AND SECURITIES ACCOUNTS WITH BANK AND BANK’S AFFILIATES, WHICH ACCOUNTS SHALL
REPRESENT AT LEAST 100% OF THE DOLLAR VALUE OF BORROWER’S AND SUCH SUBSIDIARIES
ACCOUNTS AT ALL FINANCIAL INSTITUTIONS. THE PROVISIONS OF THE PREVIOUS SENTENCE
SHALL NOT APPLY TO BORROWER’S PAYROLL ACCOUNT AT CITIZENS BANK, PROVIDED SUCH
ACCOUNT IS FOR CURRENT PAYROLL OBLIGATIONS ONLY.

 

(B)           PROVIDE BANK FIVE (5) DAYS PRIOR WRITTEN NOTICE BEFORE
ESTABLISHING ANY COLLATERAL ACCOUNT AT OR WITH ANY BANK OR FINANCIAL INSTITUTION
OTHER THAN BANK OR ITS AFFILIATES.  IN ADDITION, AT BANK’S REQUEST, FOR EACH
COLLATERAL ACCOUNT THAT BORROWER AT ANY TIME MAINTAINS, BORROWER SHALL CAUSE THE
APPLICABLE BANK OR FINANCIAL INSTITUTION (OTHER THAN BANK) AT OR WITH WHICH ANY
COLLATERAL ACCOUNT IS MAINTAINED TO EXECUTE AND DELIVER A CONTROL AGREEMENT OR
OTHER APPROPRIATE INSTRUMENT WITH RESPECT TO SUCH COLLATERAL ACCOUNT TO PERFECT
BANK’S LIEN IN SUCH COLLATERAL ACCOUNT IN ACCORDANCE WITH THE TERMS HEREUNDER. 
THE PROVISIONS OF THE PREVIOUS SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS
EXCLUSIVELY USED FOR CUSTOMER ESCROWS REQUIRED PURSUANT TO WRITTEN AGREEMENTS
BETWEEN BORROWER AND ITS CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS, PAYROLL,
PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT
OF BORROWER’S EMPLOYEES AND IDENTIFIED TO BANK BY BORROWER AS SUCH, INCLUDING,
WITHOUT LIMITATION, BORROWER’S PAYROLL ACCOUNT AT CITIZENS BANK, PROVIDED SUCH
ACCOUNT IS FOR CURRENT PAYROLL OBLIGATIONS ONLY.

 

(C)           PROVIDED THAT THE INITIAL NON-FORMULA ADVANCE HAS BEEN MADE, (I)
IF, PRIOR TO JUNE 30, 2006, THE AMOUNT OF UNRESTRICTED CASH MAINTAINED BY
BORROWER AT BANK IS LESS THAN THE AGGREGATE AMOUNT OF OUTSTANDING OBLIGATIONS
WITH RESPECT TO THE NON-FORMULA LINE, AND (II) IF, ON AND AFTER JUNE 30, 2006,
THE AMOUNT ON UNRESTRICTED CASH MAINTAINED BY BORROWER AT BANK IS LESS THAN
$1,500,000.00 (EACH, A “TRIGGER EVENT”), BORROWER SHALL, WITHIN THIRTY (30) DAYS
OF THE TRIGGER EVENT, DELIVER TO BANK A FIRST PRIORITY SECURITY INTEREST IN ALL
ASSETS OF EACH OF THE UK GUARANTORS, AS EVIDENCED BY DOCUMENTATION ACCEPTABLE TO
BANK, INCLUDING, WITHOUT LIMITATION, A FIXED CHARGE DEBENTURE WITH RESPECT TO
EACH UK GUARANTOR.

 


6.7          FINANCIAL COVENANTS.   BORROWER SHALL MAINTAIN AT ALL TIMES, TO BE
TESTED AS OF THE LAST DAY OF EACH MONTH, UNLESS OTHERWISE NOTED, ON A
CONSOLIDATED BASIS WITH RESPECT TO BORROWER AND ITS SUBSIDIARIES:


 

(a)           Adjusted Quick Ratio.  A ratio of Quick Assets to Current
Liabilities minus the current portion of Deferred Revenue of at least 1.25 to
1.0.

 

8

--------------------------------------------------------------------------------


 

(b)           Minimum Consolidated Cash Flow. EBITDA less Capital Expenditures
of at least (i) One Dollar ($1.00) for the three month period ending March 31,
2006, (ii) Two Hundred Fifty Thousand Dollars ($250,000.00) for each of the
three month periods ending April 30, 2006, May 31, 2006, and June 30, 2006, and
(iii) Five Hundred Thousand Dollars ($500,000.00) for the three month period
ending July 31, 2006 and for each of the three month periods ending on last day
of each month thereafter.

 


6.8          PROTECTION AND REGISTRATION OF INTELLECTUAL PROPERTY RIGHTS. 
BORROWER SHALL:  (A) USE ITS COMMERCIALLY REASONABLE EFFORTS TO PROTECT, DEFEND
AND MAINTAIN THE VALIDITY AND ENFORCEABILITY OF ITS INTELLECTUAL PROPERTY; (B)
PROMPTLY ADVISE BANK IN WRITING OF MATERIAL INFRINGEMENTS OF BORROWER’S
INTELLECTUAL PROPERTY; AND (C) NOT ALLOW ANY INTELLECTUAL PROPERTY MATERIAL TO
BORROWER’S BUSINESS TO BE ABANDONED, FORFEITED OR DEDICATED TO THE PUBLIC
WITHOUT BANK’S PRIOR WRITTEN CONSENT (WHICH CONSENT WILL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED).  IF BORROWER DECIDES TO REGISTER ANY
COPYRIGHTS OR MASK WORKS IN THE UNITED STATES COPYRIGHT OFFICE, BORROWER SHALL:
(X) PROVIDE BANK WITH AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF
ITS INTENT TO REGISTER SUCH COPYRIGHTS OR MASK WORKS, TOGETHER WITH A COPY OF
THE APPLICATION IT INTENDS TO FILE WITH THE UNITED STATES COPYRIGHT OFFICE
(EXCLUDING EXHIBITS THERETO); (Y) EXECUTE SUCH SUPPLEMENTS TO THE IP AGREEMENT
OR RELATED DOCUMENTS AS BANK MAY REASONABLY REQUEST TO MAINTAIN THE PERFECTION
AND PRIORITY OF BANK’S SECURITY INTEREST IN THE COPYRIGHTS OR MASK WORKS
INTENDED TO BE REGISTERED WITH THE UNITED STATES COPYRIGHT OFFICE; AND (Z) AT
BANK’S REQUEST, RECORD SUCH SUPPLEMENTS TO THE IP AGREEMENT OR RELATED FILINGS
WITH THE UNITED STATES COPYRIGHT OFFICE CONTEMPORANEOUSLY WITH FILING THE
COPYRIGHT OR MASK WORK APPLICATION(S) WITH THE UNITED STATES COPYRIGHT OFFICE. 
BORROWER SHALL PROMPTLY PROVIDE TO BANK A COPY OF THE APPLICATION(S) FILED WITH
THE UNITED STATES COPYRIGHT OFFICE TOGETHER WITH EVIDENCE OF THE RECORDING OF
SUCH SUPPLEMENTS TO THE IP AGREEMENT OR RELATED FILINGS.  BORROWER SHALL PROVIDE
WRITTEN NOTICE TO BANK OF ANY APPLICATION FILED BY BORROWER IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE FOR A PATENT OR TO REGISTER A TRADEMARK OR SERVICE
MARK WITHIN 30 DAYS AFTER ANY SUCH FILING.


 


6.9          LITIGATION COOPERATION.  FROM THE DATE HEREOF AND CONTINUING
THROUGH THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO BANK, WITHOUT
EXPENSE TO BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND BORROWER’S
BOOKS AND RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY NECESSARY TO
PROSECUTE OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED BY OR AGAINST
BANK WITH RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


 


6.10        FURTHER ASSURANCES.  BORROWER SHALL EXECUTE ANY FURTHER INSTRUMENTS
AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE
BANK’S LIEN IN THE COLLATERAL OR TO EFFECT THE PURPOSES OF THIS AGREEMENT.


 

7              NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:

 


7.1          DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF (COLLECTIVELY, “TRANSFER”), OR PERMIT ANY OF ITS SUBSIDIARIES TO TRANSFER,
ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT FOR TRANSFERS (A) OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (B) OF WORN-OUT OR OBSOLETE
EQUIPMENT; (C) IN CONNECTION WITH PERMITTED LIENS AND PERMITTED INVESTMENTS; (D)
AMOUNTS ON DEPOSIT OR TO BE TRANSFERRED OR DEPOSITED AT CITIZENS BANK FOR 
CURRENT PAYROLL PURPOSES IN ACCORDANCE WITH THIS AGREEMENT, AND (E) OF
NONEXCLUSIVE LICENSES AND SIMILAR ARRANGEMENTS FOR THE USE OF THE PROPERTY OF
BORROWER OR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS.


 


7.2          CHANGES IN BUSINESS, MANAGEMENT, OWNERSHIP, OR BUSINESS LOCATIONS. 
(A) ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN ANY BUSINESS OTHER
THAN THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER AND SUCH SUBSIDIARY, AS
APPLICABLE, OR REASONABLY RELATED THERETO; (B) LIQUIDATE OR DISSOLVE; OR (C) (I)
HAVE A CHANGE IN MANAGEMENT SUCH THAT ANY KEY PERSON CEASES TO BE INVOLVED IN
THE MANAGEMENT OF THE BORROWER, OR (II) ENTER INTO ANY TRANSACTION OR SERIES OF
RELATED TRANSACTIONS IN WHICH THE STOCKHOLDERS OF BORROWER IMMEDIATELY PRIOR TO
THE FIRST SUCH TRANSACTION OWN LESS THAN 50% OF THE VOTING STOCK OF BORROWER
IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION OR RELATED SERIES OF SUCH
TRANSACTIONS (OTHER THAN BY THE SALE OF BORROWER’S EQUITY SECURITIES IN A PUBLIC
OFFERING OR TO VENTURE CAPITAL OR OTHER INSTITUTIONAL OR STRATEGIC INVESTORS SO
LONG AS BORROWER IDENTIFIES TO BANK SUCH INVESTORS PRIOR TO THE CLOSING OF THE
TRANSACTION).  BORROWER SHALL NOT, WITHOUT AT LEAST THIRTY (30) DAYS PRIOR
WRITTEN NOTICE TO BANK: (1) ADD ANY NEW OFFICES OR BUSINESS LOCATIONS, INCLUDING
WAREHOUSES (UNLESS SUCH NEW OFFICES OR BUSINESS LOCATIONS CONTAIN LESS THAN
TWENTY THOUSAND DOLLARS ($20,000) IN BORROWER’S ASSETS OR PROPERTY), (2) CHANGE
ITS JURISDICTION OF ORGANIZATION, (3) CHANGE ITS ORGANIZATIONAL STRUCTURE OR
TYPE, (4) CHANGE ITS LEGAL NAME, OR (5) CHANGE ANY ORGANIZATIONAL NUMBER (IF
ANY) ASSIGNED BY ITS JURISDICTION OF ORGANIZATION.

 

9

--------------------------------------------------------------------------------


 


7.3          MERGERS OR ACQUISITIONS.  MERGE OR CONSOLIDATE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY OTHER PERSON, OR ACQUIRE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR SUBSTANTIALLY ALL OF THE
CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON.  A SUBSIDIARY MAY MERGE OR
CONSOLIDATE INTO ANOTHER SUBSIDIARY OR INTO BORROWER.


 


7.4          INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE LIABLE FOR ANY
INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN PERMITTED
INDEBTEDNESS.


 


7.5          ENCUMBRANCE.  CREATE, INCUR, OR ALLOW ANY LIEN ON ANY OF ITS
PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE INCOME, INCLUDING THE SALE OF
ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT FOR PERMITTED
LIENS, PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO THE FIRST PRIORITY SECURITY
INTEREST GRANTED HEREIN, OR ENTER INTO ANY AGREEMENT, DOCUMENT, INSTRUMENT OR
OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF BANK) WITH ANY PERSON WHICH
DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT OF PROHIBITING BORROWER OR
ANY SUBSIDIARY FROM ASSIGNING, MORTGAGING, PLEDGING, GRANTING A SECURITY
INTEREST IN OR UPON, OR ENCUMBERING ANY OF BORROWER’S OR ANY SUBSIDIARY’S
INTELLECTUAL PROPERTY, EXCEPT (I) FOR PUBLICLY AVAILABLE SOFTWARE WHICH IS
TRANSFERABLE IN ACCORDANCE WITH ITS TERMS AND (II) AS IS OTHERWISE PERMITTED IN
SECTION 7.1 HEREOF AND THE DEFINITION OF “PERMITTED LIEN” HEREIN.


 


7.6          MAINTENANCE OF COLLATERAL ACCOUNTS.  MAINTAIN ANY COLLATERAL
ACCOUNT EXCEPT PURSUANT TO THE TERMS OF SECTION 6.6(B) HEREOF.


 


7.7          DISTRIBUTIONS; INVESTMENTS.  (A) DIRECTLY OR INDIRECTLY MAKE ANY
INVESTMENT OTHER THAN PERMITTED INVESTMENTS, OR PERMIT ANY OF ITS SUBSIDIARIES
TO DO SO; OR (B) PAY ANY DIVIDENDS OR MAKE ANY DISTRIBUTION OR PAYMENT OR
REDEEM, RETIRE OR PURCHASE ANY CAPITAL STOCK, PROVIDED THAT (I) BORROWER MAY
CONVERT ANY OF ITS CONVERTIBLE SECURITIES INTO OTHER SECURITIES PURSUANT TO THE
TERMS OF SUCH CONVERTIBLE SECURITIES OR OTHERWISE IN EXCHANGE THEREOF, (II)
BORROWER MAY PAY DIVIDENDS SOLELY IN COMMON STOCK; AND (III) BORROWER MAY
REPURCHASE THE STOCK OF FORMER EMPLOYEES OR CONSULTANTS PURSUANT TO STOCK
REPURCHASE AGREEMENTS SO LONG AS AN EVENT OF DEFAULT DOES NOT EXIST AT THE TIME
OF SUCH REPURCHASE AND WOULD NOT EXIST AFTER GIVING EFFECT TO SUCH REPURCHASE,
PROVIDED ALL SUCH REPURCHASES DO NOT EXCEED IN THE AGGREGATE OF $50,000 PER
FISCAL YEAR.


 


7.8          TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY AFFILIATE OF BORROWER, EXCEPT
FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE OF BORROWER’S BUSINESS, UPON
FAIR AND REASONABLE TERMS THAT ARE NO LESS FAVORABLE TO BORROWER THAN WOULD BE
OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH A NON-AFFILIATED PERSON.


 


7.9          SUBORDINATED DEBT.  (A) MAKE OR PERMIT ANY PAYMENT ON ANY
SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION, INTERCREDITOR,
OR OTHER SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS SUBJECT, OR
(B) AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED DEBT WHICH
WOULD INCREASE THE AMOUNT THEREOF OR ADVERSELY AFFECT THE SUBORDINATION THEREOF
TO OBLIGATIONS OWED TO BANK.


 


7.10        COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A COMPANY CONTROLLED
BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT OF 1940 OR
UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO PURCHASE OR
CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY CREDIT EXTENSION FOR THAT
PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF ERISA, PERMIT A
REPORTABLE EVENT OR PROHIBITED TRANSACTION, AS DEFINED IN ERISA, TO OCCUR; FAIL
TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE ANY OTHER LAW OR
REGULATION, IF THE VIOLATION COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S BUSINESS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO
SO; WITHDRAW OR PERMIT ANY SUBSIDIARY TO WITHDRAW FROM PARTICIPATION IN, PERMIT
PARTIAL OR COMPLETE TERMINATION OF, OR PERMIT THE OCCURRENCE OF ANY OTHER EVENT
WITH RESPECT TO, ANY PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION
PLAN WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF BORROWER,
INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR ITS
SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 

8              EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 


8.1          PAYMENT DEFAULT.  BORROWER FAILS TO (A) MAKE ANY PAYMENT OF
PRINCIPAL OR INTEREST ON ANY CREDIT EXTENSION ON ITS DUE DATE, OR (B) PAY ANY
OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS DAYS AFTER SUCH OBLIGATIONS ARE DUE
AND PAYABLE (WHICH GRACE PERIOD WILL NOT APPLY TO PAYMENTS DUE ON THE MATURITY
DATE).  DURING THE CURE PERIOD,

 

10

--------------------------------------------------------------------------------


 


THE FAILURE TO CURE THE PAYMENT DEFAULT IS NOT AN EVENT OF DEFAULT (BUT NO
CREDIT EXTENSION WILL BE MADE DURING THE CURE PERIOD);


 


8.2          COVENANT DEFAULT. 


 

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.6,
and 6.7 or violates any covenant in Section 7; or

 


(B) BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER TERM,
PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT, ANY
LOAN DOCUMENTS, AND AS TO ANY DEFAULT (OTHER THAN THOSE SPECIFIED IN THIS
SECTION 8 BELOW) UNDER SUCH OTHER TERM, PROVISION, CONDITION, COVENANT OR
AGREEMENT THAT CAN BE CURED, HAS FAILED TO CURE THE DEFAULT WITHIN TEN (10) DAYS
AFTER THE OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT BY
ITS NATURE BE CURED WITHIN THE TEN (10) DAY PERIOD OR CANNOT AFTER DILIGENT
ATTEMPTS BY BORROWER BE CURED WITHIN SUCH TEN (10) DAY PERIOD, AND SUCH DEFAULT
IS LIKELY TO BE CURED WITHIN A REASONABLE TIME, THEN BORROWER SHALL HAVE AN
ADDITIONAL PERIOD (WHICH SHALL NOT IN ANY CASE EXCEED THIRTY (30) DAYS) TO
ATTEMPT TO CURE SUCH DEFAULT, AND WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE
TO CURE THE DEFAULT SHALL NOT BE DEEMED AN EVENT OF DEFAULT (BUT NO CREDIT
EXTENSIONS SHALL BE MADE DURING SUCH CURE PERIOD).  GRACE PERIODS PROVIDED UNDER
THIS SECTION SHALL NOT APPLY, AMONG OTHER THINGS, TO FINANCIAL COVENANTS OR ANY
OTHER COVENANTS SET FORTH IN SUBSECTION (A) ABOVE;


 


8.3          MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE CHANGE OCCURS;


 


8.4          ATTACHMENT.  (A) ANY MATERIAL PORTION OF BORROWER’S ASSETS IS
ATTACHED, SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A TRUSTEE OR RECEIVER
AND THE ATTACHMENT, SEIZURE OR LEVY IS NOT REMOVED IN TEN (10) DAYS; (B) THE
SERVICE OF PROCESS UPON BANK ( OR BANK’S AFFILIATE) SEEKING TO ATTACH, BY
TRUSTEE OR SIMILAR PROCESS, ANY FUNDS OF, OR OF ANY ENTITY UNDER CONTROL OF
BORROWER (INCLUDING A SUBSIDIARY) ON DEPOSIT WITH THE BANK; (C) BORROWER IS
ENJOINED, RESTRAINED, OR PREVENTED BY COURT ORDER FROM CONDUCTING A MATERIAL
PART OF ITS BUSINESS AND SUCH INJUNCTION OR RESTRAINT IS NOT REMOVED OR
TERMINATED IN TEN (10) DAYS; (D) A JUDGMENT OR OTHER CLAIM IN EXCESS OF $150,000
BECOMES A LIEN ON ANY OF BORROWER’S ASSETS; OR (E) A NOTICE OF LIEN, LEVY, OR
ASSESSMENT IS FILED AGAINST ANY OF BORROWER’S ASSETS BY ANY GOVERNMENT AGENCY
AND NOT PAID WITHIN TEN (10) DAYS AFTER BORROWER RECEIVES NOTICE.  THESE ARE NOT
EVENTS OF DEFAULT IF STAYED OR IF A BOND IS POSTED PENDING CONTEST BY BORROWER
(BUT NO CREDIT EXTENSIONS SHALL BE MADE DURING THE CURE PERIOD);


 


8.5          INSOLVENCY (A) BORROWER IS UNABLE TO PAY ITS DEBTS (INCLUDING TRADE
DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT; (B) BORROWER BEGINS AN
INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS BEGUN AGAINST BORROWER
AND NOT DISMISSED OR STAYED WITHIN FORTY-FIVE (45) DAYS (BUT NO CREDIT
EXTENSIONS SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED IN CLAUSE (A)
EXIST AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


 


8.6          OTHER AGREEMENTS.  THERE IS A DEFAULT IN ANY AGREEMENT TO WHICH
BORROWER OR ANY GUARANTOR IS A PARTY WITH A THIRD PARTY OR PARTIES RESULTING IN
A RIGHT BY SUCH THIRD PARTY OR PARTIES, WHETHER OR NOT EXERCISED, TO ACCELERATE
THE MATURITY OF ANY INDEBTEDNESS IN AN AMOUNT IN EXCESS OF ONE HUNDRED THOUSAND
DOLLARS ($100,000) OR THAT COULD HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S OR
ANY GUARANTOR’S BUSINESS. 


 


8.7          JUDGMENTS.  A JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY IN AN
AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST ONE HUNDRED THOUSAND
DOLLARS ($100,000) (NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE) SHALL BE
RENDERED AGAINST BORROWER AND SHALL REMAIN UNSATISFIED AND UNSTAYED FOR A PERIOD
OF TEN (10) DAYS AFTER THE ENTRY THEREOF (PROVIDED THAT NO CREDIT EXTENSIONS
WILL BE MADE PRIOR TO THE SATISFACTION OR STAY OF SUCH JUDGMENT);


 


8.8          MISREPRESENTATIONS.  BORROWER OR ANY PERSON ACTING FOR BORROWER
MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW OR LATER IN THIS
AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WRITING DELIVERED TO BANK OR TO INDUCE
BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH REPRESENTATION,
WARRANTY, OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;


 


8.9          GUARANTY.  (A) ANY GUARANTY OF ANY OBLIGATIONS TERMINATES OR CEASES
FOR ANY REASON TO BE IN FULL FORCE AND EFFECT; (B) ANY GUARANTOR DOES NOT
PERFORM ANY OBLIGATION OR COVENANT UNDER ANY GUARANTY OF THE OBLIGATIONS; (C)
ANY CIRCUMSTANCE DESCRIBED IN SECTIONS 8.3, 8.4, 8.5, 8.7, OR 8.8. OCCURS WITH
RESPECT TO ANY GUARANTOR, (D) THE LIQUIDATION, WINDING UP, OR TERMINATION OF
EXISTENCE OF ANY GUARANTOR; OR (E) A MATERIAL

 

11

--------------------------------------------------------------------------------


 


IMPAIRMENT IN THE PERFECTION OR PRIORITY OF BANK’S LIEN IN THE COLLATERAL
PROVIDED BY GUARANTOR OR IN THE VALUE OF SUCH COLLATERAL.


 

9              BANK’S RIGHTS AND REMEDIES

 


9.1          RIGHTS AND REMEDIES.  WHILE AN EVENT OF DEFAULT OCCURS AND
CONTINUES BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL OF THE FOLLOWING:


 

(A)           DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF AN
EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL OBLIGATIONS ARE IMMEDIATELY
DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)           STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWER’S BENEFIT
UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND BANK;

 

(C)           DEMAND THAT BORROWER (I) DEPOSITS CASH WITH BANK IN AN AMOUNT
EQUAL TO THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT REMAINING UNDRAWN, AS
COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE DRAWINGS UNDER SUCH LETTERS
OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND PAY SUCH AMOUNTS, AND (II)
PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO BE PAID OR PAYABLE OVER
THE REMAINING TERM OF ANY LETTERS OF CREDIT;

 

(D)           TERMINATE ANY FX CONTRACTS;

 

(E)           SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS
FOR AMOUNTS ON TERMS AND IN ANY ORDER THAT BANK CONSIDERS ADVISABLE, NOTIFY ANY
PERSON OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS, AND
VERIFY THE AMOUNT OF SUCH ACCOUNT; 

 

(F)            MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR
REASONABLE TO PROTECT THE COLLATERAL AND/OR ITS SECURITY INTEREST IN THE
COLLATERAL.  BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT
AVAILABLE AS BANK DESIGNATES WHICH IS REASONABLY CONVENIENT TO BANK AND
BORROWER.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS LOCATED, TAKE AND
MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY, PURCHASE, CONTEST,
OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR TO ITS SECURITY
INTEREST AND PAY ALL EXPENSES INCURRED. SUBJECT TO SENIOR RIGHTS OF THIRD
PARTIES, IF ANY, BORROWER GRANTS BANK A LICENSE TO ENTER AND OCCUPY ANY OF ITS
PREMISES, WITHOUT CHARGE, TO EXERCISE ANY OF BANK’S RIGHTS OR REMEDIES;

 

(G)           APPLY TO THE OBLIGATIONS, THEN DUE AND PAYABLE, ANY (I) BALANCES
AND DEPOSITS OF BORROWER IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR
FOR THE CREDIT OR THE ACCOUNT OF BORROWER;

 

(H)           SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL.  BANK IS HEREBY GRANTED A
NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE,
BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS, RIGHTS OF USE OF ANY NAME,
TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER,
OR ANY SIMILAR PROPERTY AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND, IN
CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS SECTION, BORROWER’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE TO BANK’S BENEFIT;

 

(I)            PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED WITH BANK AND/OR DELIVER
A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER, OR OTHER DIRECTIONS OR
INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR AGREEMENTS PROVIDING
CONTROL OF ANY COLLATERAL;

 

(J)            DEMAND AND RECEIVE POSSESSION OF BORROWER’S BOOKS; AND

 

(K)           EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO BANK UNDER THE LOAN
DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES PROVIDED UNDER THE CODE
(INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT TO THE TERMS THEREOF).

 


9.2          POWER OF ATTORNEY.  BORROWER HEREBY IRREVOCABLY APPOINTS BANK AS
ITS LAWFUL ATTORNEY-IN-FACT, EXERCISABLE IF AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, TO:  (A) ENDORSE BORROWER’S NAME ON ANY CHECKS OR OTHER FORMS OF
PAYMENT OR SECURITY; (B) SIGN BORROWER’S NAME ON ANY INVOICE OR BILL OF LADING
FOR ANY ACCOUNT OR DRAFTS AGAINST ACCOUNT DEBTORS; (C) SETTLE AND ADJUST
DISPUTES AND CLAIMS ABOUT THE ACCOUNTS DIRECTLY WITH ACCOUNT DEBTORS, FOR
AMOUNTS AND ON TERMS BANK DETERMINES REASONABLE; (D) MAKE, SETTLE, AND ADJUST
ALL CLAIMS UNDER

 

12

--------------------------------------------------------------------------------


 


BORROWER’S INSURANCE POLICIES; (E) PAY, CONTEST OR SETTLE ANY LIEN, CHARGE,
ENCUMBRANCE, SECURITY INTEREST, AND ADVERSE CLAIM IN OR TO THE COLLATERAL, OR
ANY JUDGMENT BASED THEREON, OR OTHERWISE TAKE ANY ACTION TO TERMINATE OR
DISCHARGE THE SAME; AND (F) TRANSFER THE COLLATERAL INTO THE NAME OF BANK OR A
THIRD PARTY AS THE CODE PERMITS.  BORROWER HEREBY APPOINTS BANK AS ITS LAWFUL
ATTORNEY-IN-FACT TO SIGN BORROWER’S NAME ON ANY DOCUMENTS NECESSARY TO PERFECT
OR CONTINUE THE PERFECTION OF BANK’S SECURITY INTEREST IN THE COLLATERAL
REGARDLESS OF WHETHER AN EVENT OF DEFAULT HAS OCCURRED UNTIL ALL OBLIGATIONS
HAVE BEEN SATISFIED IN FULL AND BANK IS UNDER NO FURTHER OBLIGATION TO MAKE
CREDIT EXTENSIONS HEREUNDER.  BANK’S FOREGOING APPOINTMENT AS BORROWER’S
ATTORNEY IN FACT, AND ALL OF BANK’S RIGHTS AND POWERS, COUPLED WITH AN INTEREST,
ARE IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE BEEN FULLY REPAID AND PERFORMED,
BANK’S OBLIGATION TO PROVIDE CREDIT EXTENSIONS TERMINATES, AND THIS AGREEMENT IS
TERMINATED, AND SHALL THEREUPON AUTOMATICALLY TERMINATE.


 


9.3          ACCOUNTS VERIFICATION; COLLECTION.  IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BANK MAY NOTIFY ANY PERSON OWING BORROWER MONEY OF
BANK’S SECURITY INTEREST IN SUCH FUNDS AND VERIFY THE AMOUNT OF SUCH ACCOUNT. 
DURING AN EVENT OF DEFAULT, ANY AMOUNTS RECEIVED BY BORROWER SHALL BE HELD IN
TRUST BY BORROWER FOR BANK, AND, IF REQUESTED BY BANK, BORROWER SHALL
IMMEDIATELY DELIVER SUCH RECEIPTS TO BANK IN THE FORM RECEIVED FROM THE ACCOUNT
DEBTOR, WITH PROPER ENDORSEMENTS FOR DEPOSIT.


 


9.4          PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO OBTAIN THE INSURANCE
CALLED FOR BY SECTION 6.5 OR FAILS TO PAY ANY PREMIUM THEREON, AND PROVIDED THAT
ANY APPLICABLE CURE PERIODS SPECIFIED IN SECTION 8.2(B) HAVE EXPIRED, BANK MAY
OBTAIN SUCH INSURANCE OR MAKE SUCH PAYMENT, AND ALL AMOUNTS SO PAID BY BANK ARE
BANK EXPENSES AND IMMEDIATELY DUE AND PAYABLE ON DEMAND, BEARING INTEREST AFTER
DEMAND AT THE THEN HIGHEST APPLICABLE RATE, AND SECURED BY THE COLLATERAL.  BANK
WILL MAKE REASONABLE EFFORTS TO PROVIDE BORROWER WITH NOTICE OF BANK OBTAINING
SUCH INSURANCE AT THE TIME IT IS OBTAINED OR WITHIN A REASONABLE TIME
THEREAFTER.  NO PAYMENTS BY BANK ARE DEEMED AN AGREEMENT TO MAKE SIMILAR
PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


 


9.5          APPLICATION OF PAYMENTS AND PROCEEDS.  UNLESS AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, BANK SHALL APPLY ANY FUNDS IN ITS POSSESSION,
WHETHER FROM BORROWER ACCOUNT BALANCES, PAYMENTS, OR PROCEEDS REALIZED AS THE
RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER DISPOSITION OF THE COLLATERAL,
FIRST, TO BANK EXPENSES, INCLUDING WITHOUT LIMITATION, THE REASONABLE COSTS,
EXPENSES, LIABILITIES, OBLIGATIONS AND ATTORNEYS’ FEES INCURRED BY BANK IN THE
EXERCISE OF ITS RIGHTS UNDER THIS AGREEMENT; SECOND, TO THE INTEREST DUE UPON
ANY OF THE OBLIGATIONS; AND THIRD, TO THE PRINCIPAL OF THE OBLIGATIONS AND ANY
APPLICABLE FEES AND OTHER CHARGES, IN SUCH ORDER AS BANK SHALL DETERMINE IN ITS
SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO BORROWER OR OTHER PERSONS LEGALLY
ENTITLED THERETO; BORROWER SHALL REMAIN LIABLE TO BANK FOR ANY DEFICIENCY.  IF
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BANK MAY APPLY ANY FUNDS IN
ITS POSSESSION, WHETHER FROM BORROWER ACCOUNT BALANCES, PAYMENTS, PROCEEDS
REALIZED AS THE RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER DISPOSITION OF THE
COLLATERAL, OR OTHERWISE, TO THE OBLIGATIONS IN SUCH ORDER AS BANK SHALL
DETERMINE IN ITS SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO BORROWER OR
OTHER PERSONS LEGALLY ENTITLED THERETO; BORROWER SHALL REMAIN LIABLE TO BANK FOR
ANY DEFICIENCY.  IF BANK, IN ITS GOOD FAITH BUSINESS JUDGMENT, DIRECTLY OR
INDIRECTLY ENTERS INTO A DEFERRED PAYMENT OR OTHER CREDIT TRANSACTION WITH ANY
PURCHASER AT ANY SALE OF COLLATERAL, BANK SHALL HAVE THE OPTION, EXERCISABLE AT
ANY TIME, OF EITHER REDUCING THE OBLIGATIONS BY THE PRINCIPAL AMOUNT OF THE
PURCHASE PRICE OR DEFERRING THE REDUCTION OF THE OBLIGATIONS UNTIL THE ACTUAL
RECEIPT BY BANK OF CASH THEREFOR.


 


9.6          BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS BANK COMPLIES WITH
REASONABLE BANKING PRACTICES AND APPLICABLE LAWS WITH RESPECT TO SECURED PARTIES
REGARDING THE SAFEKEEPING OF THE COLLATERAL IN THE POSSESSION OR UNDER THE
CONTROL OF BANK, AND ABSENT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY BANK, BANK
SHALL NOT BE LIABLE OR RESPONSIBLE FOR: (A) THE SAFEKEEPING OF THE COLLATERAL;
(B) ANY LOSS OR DAMAGE TO THE COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE
COLLATERAL; OR (D) ANY ACT OR DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR
OTHER PERSON.  BORROWER BEARS ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE
COLLATERAL.


 


9.7          NO WAIVER; REMEDIES CUMULATIVE.  BANK’S FAILURE, AT ANY TIME OR
TIMES, TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT, OR DIMINISH ANY
RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND COMPLIANCE HEREWITH OR
THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS SIGNED BY BANK AND
THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE FOR WHICH IT IS
GIVEN.  BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER THE
CODE, BY LAW, OR IN EQUITY.  BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN
ELECTION, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER. 
BANK’S DELAY IN EXERCISING ANY REMEDY IS NOT A WAIVER, ELECTION, OR
ACQUIESCENCE. 

 

13

--------------------------------------------------------------------------------


 


9.8          DEMAND WAIVER.  EXCEPT AS MAY BE OTHERWISE EXPRESSLY PROVIDED IN
ANY LOAN DOCUMENT, BORROWER WAIVES DEMAND, NOTICE OF DEFAULT OR DISHONOR, NOTICE
OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT MATURITY,
RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS, DOCUMENTS,
INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH BORROWER IS
LIABLE.


 

10           NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing (except where telephonic notices are expressly
permitted under a Loan Document) and shall be deemed to have been validly
served, given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below.  Bank or Borrower may change
its address or facsimile number by giving the other party written notice thereof
in accordance with the terms of this Section 10.

 

If to Borrower:

 

DATAWATCH CORPORATION

 

 

DATAWATCH TECHNOLOGIES CORPORATION

 

 

271 Mill Road

 

 

Quorum Office Park

 

 

Chelmsford, Massachusetts 01824-4105

 

 

Attn: Mr. John Hulburt, Chief Financial Officer

 

 

Fax: (978)453-4443

 

 

Email: john  hulburt@datawatch.com

 

 

 

with a copy to:

 

Choate, Hall & Stewart LLP

 

 

2 International Place

 

 

Boston, MA  02110

 

 

Attn:  William B. Simmons, Esquire

 

 

Fax:  (617) 248-4000

 

 

Email:  wsimmons@choate.com

 

 

 

If to Bank:

 

Silicon Valley Bank

 

 

One Newton Executive Park, Suite 200

 

 

2221 Washington Street, Newton, Massachusetts  02462

 

 

Attn: Ms. Irina Case

 

 

Fax: (617)969-5973

 

 

Email: icase@svbank.com

 

 

 

with a copy to:

 

Riemer & Braunstein LLP

 

 

Three Center Plaza

 

 

Boston, Massachusetts 02108

 

 

Attn: David A. Ephraim, Esquire

 

 

Fax: (617) 880-3456

 

 

Email: DEphraim@riemerlaw.com

 

11           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER AND JUDICIAL REFERENCE

 

Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that if for
any reason Bank cannot avail itself of such courts in the Commonwealth of
Massachusetts, Borrower accepts jurisdiction of the courts and venue in Santa
Clara County, California.  NOTWITHSTANDING THE FOREGOING, BANK SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST
BORROWER OR ITS PROPERTY.

 

14

--------------------------------------------------------------------------------


 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12           GENERAL PROVISIONS

 


12.1        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS FOR THE BENEFIT
OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER MAY NOT ASSIGN
THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT BANK’S PRIOR
WRITTEN CONSENT (WHICH MAY BE GRANTED OR WITHHELD IN BANK’S DISCRETION).  BANK
HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER, TO SELL, TRANSFER,
NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR ANY INTEREST IN,
BANK’S OBLIGATIONS, RIGHTS, AND BENEFITS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


 


12.2        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD BANK
AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ANY OTHER PERSON
AFFILIATED WITH OR REPRESENTING BANK HARMLESS AGAINST:  (A) ALL OBLIGATIONS,
DEMANDS, CLAIMS, AND LIABILITIES (COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY OTHER
PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS;
AND (B) ALL LOSSES OR BANK EXPENSES INCURRED, OR PAID BY BANK FROM OR ARISING
FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE AND DOCUMENTED
ATTORNEYS’ FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED
BY BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.3        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL
OBLIGATIONS IN THIS AGREEMENT.


 


12.4        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS AGREEMENT IS
SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE ENFORCEABILITY OF ANY
PROVISION.


 


12.5        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS TO THIS
AGREEMENT MUST BE IN WRITING SIGNED BY BOTH BANK AND BORROWER.  THIS AGREEMENT
AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS SUBJECT MATTER
AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS BETWEEN THE
PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN DOCUMENTS MERGE
INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.


 


12.6        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER, CONSTITUTE
ONE AGREEMENT.


 


12.7        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT HAS TERMINATED
PURSUANT TO ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY
OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO SURVIVE THE
TERMINATION OF THIS AGREEMENT) HAVE BEEN SATISFIED.  THE OBLIGATION OF BORROWER
IN SECTION 12.2 TO INDEMNIFY BANK SHALL SURVIVE UNTIL THE STATUTE OF LIMITATIONS
WITH RESPECT TO SUCH CLAIM OR CAUSE OF ACTION SHALL HAVE RUN.


 


12.8        CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL INFORMATION OF
BORROWER OR ANY OF ITS SUBSIDIARIES,  BANK SHALL EXERCISE THE SAME DEGREE OF
CARE THAT IT EXERCISES FOR ITS OWN PROPRIETARY INFORMATION, BUT DISCLOSURE OF
INFORMATION MAY BE MADE: (A) TO BANK’S SUBSIDIARIES OR AFFILIATES; (B) TO
PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY INTEREST IN THE CREDIT EXTENSIONS
(PROVIDED, HOWEVER, BANK SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
SUCH PROSPECTIVE TRANSFEREE’S OR PURCHASER’S AGREEMENT TO THE TERMS OF THIS
PROVISION); (C) AS REQUIRED BY LAW, REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO
BANK’S REGULATORS OR AS OTHERWISE REQUIRED IN CONNECTION WITH BANK’S EXAMINATION
OR AUDIT; AND (E) AS BANK CONSIDERS APPROPRIATE IN EXERCISING REMEDIES UNDER
THIS AGREEMENT.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION THAT
EITHER: (I) IS IN THE PUBLIC DOMAIN OR IN BANK’S POSSESSION WHEN DISCLOSED TO
BANK, OR BECOMES PART OF THE PUBLIC DOMAIN AFTER DISCLOSURE TO BANK THROUGH NO
BREACH BY BANK OF THIS SECTION; OR (II) IS DISCLOSED TO BANK BY A THIRD PARTY,
IF BANK DOES NOT KNOW THAT THE THIRD PARTY IS PROHIBITED FROM DISCLOSING THE
INFORMATION.


 


12.9        RIGHT OF SET OFF.   BORROWER HEREBY GRANTS TO BANK, A LIEN, SECURITY
INTEREST AND RIGHT OF SET OFF AS SECURITY FOR ALL OBLIGATIONS TO BANK, WHETHER
NOW EXISTING OR HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS, CREDITS,

 

15

--------------------------------------------------------------------------------


 


COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY,
SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE CONTROL OF BANK
(INCLUDING A BANK SUBSIDIARY) OR IN TRANSIT TO ANY OF THEM.  IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, WITHOUT DEMAND OR PRIOR NOTICE, BANK MAY
SET OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO ANY LIABILITY OR
OBLIGATION OF BORROWER THEN DUE AND PAYABLE AND REGARDLESS OF THE ADEQUACY OF
ANY OTHER COLLATERAL SECURING THE OBLIGATIONS.  BANK WILL NOTIFY BORROWER OF ANY
SUCH SET OFF, PROVIDED THAT FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT BANK’S
RIGHTS UNDER THIS SECTION 12.10.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE
ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.


 


12.10      BORROWER LIABILITY.  EITHER BORROWER MAY, ACTING SINGLY, REQUEST
ADVANCES HEREUNDER.  EACH BORROWER HEREBY APPOINTS THE OTHER AS AGENT FOR THE
OTHER FOR ALL PURPOSES HEREUNDER, INCLUDING WITH RESPECT TO REQUESTING ADVANCES
HEREUNDER. EACH BORROWER HEREUNDER SHALL BE OBLIGATED TO REPAY ALL ADVANCES MADE
HEREUNDER, REGARDLESS OF WHICH BORROWER ACTUALLY RECEIVES SAID ADVANCE, AS IF
EACH BORROWER HEREUNDER DIRECTLY RECEIVED ALL ADVANCES.  TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW, EACH BORROWER WAIVES ANY SURETYSHIP DEFENSES
AVAILABLE TO IT UNDER THE CODE OR ANY OTHER APPLICABLE LAW.  EACH BORROWER
WAIVES ANY RIGHT TO REQUIRE BANK TO: (I) PROCEED AGAINST ANY BORROWER OR ANY
OTHER PERSON; (II) PROCEED AGAINST OR EXHAUST ANY SECURITY; OR (III) PURSUE ANY
OTHER REMEDY.  BANK MAY EXERCISE OR NOT EXERCISE ANY RIGHT OR REMEDY IT HAS
AGAINST ANY BORROWER OR ANY SECURITY IT HOLDS (INCLUDING THE RIGHT TO FORECLOSE
BY JUDICIAL OR NON-JUDICIAL SALE) WITHOUT AFFECTING ANY BORROWER’S LIABILITY. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR OTHER RELATED DOCUMENT,
EACH BORROWER IRREVOCABLY WAIVES ALL RIGHTS THAT IT MAY HAVE AT LAW OR IN EQUITY
(INCLUDING, WITHOUT LIMITATION, ANY LAW SUBROGATING BORROWER TO THE RIGHTS OF
BANK UNDER THIS AGREEMENT) TO SEEK CONTRIBUTION, INDEMNIFICATION OR ANY OTHER
FORM OF REIMBURSEMENT FROM ANY OTHER BORROWER, OR ANY OTHER PERSON NOW OR
HEREAFTER PRIMARILY OR SECONDARILY LIABLE FOR ANY OF THE OBLIGATIONS, FOR ANY
PAYMENT MADE BY BORROWER WITH RESPECT TO THE OBLIGATIONS IN CONNECTION WITH THIS
AGREEMENT OR OTHERWISE AND ALL RIGHTS THAT IT MIGHT HAVE TO BENEFIT FROM, OR TO
PARTICIPATE IN, ANY SECURITY FOR THE OBLIGATIONS AS A RESULT OF ANY PAYMENT MADE
BY BORROWER WITH RESPECT TO THE OBLIGATIONS IN CONNECTION WITH THIS AGREEMENT OR
OTHERWISE UNTIL THE OBLIGATIONS HAVE BEEN PAID IN FULL AND THIS AGREEMENT HAS
BEEN TERMINATED. ANY AGREEMENT PROVIDING FOR INDEMNIFICATION, REIMBURSEMENT OR
ANY OTHER ARRANGEMENT PROHIBITED UNDER THIS SECTION SHALL BE NULL AND VOID.  IF
ANY PAYMENT IS MADE TO A BORROWER IN CONTRAVENTION OF THIS SECTION, SUCH
BORROWER SHALL HOLD SUCH PAYMENT IN TRUST FOR BANK AND SUCH PAYMENT SHALL BE
PROMPTLY DELIVERED TO BANK FOR APPLICATION TO THE OBLIGATIONS, WHETHER MATURED
OR UNMATURED.


 

13           DEFINITIONS

 


13.1        DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE FOLLOWING MEANINGS:


 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Advance” or “Advances” means Formula Advances and Non-Formula Advances, as
applicable.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Availability Amount” is (a) with respect to Formula Advances, (i) the lesser of
(A) the Formula Line, or (B) the Borrowing Base, minus (ii) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserves, minus (iii) the
FX Reserve, and minus (iv) the outstanding principal balance of any Formula
Advances (including any amounts used for Cash Management Services), and (b) with
respect to Non-Formula Advances, (i) the Non-Formula Line, minus (ii) the
outstanding principal balance of any Non-Formula Advances.

 

16

--------------------------------------------------------------------------------


 

“Bank” is defined in the preamble hereof.

 

“Bank Expenses” are all documented audit fees and expenses, costs, and expenses
(including reasonable and documented attorneys’ fees and expenses) for
preparing, negotiating, administering, defending and enforcing the Loan
Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings).

 

“Borrower” is defined in the preamble hereof

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, the
Collateral, and all computer programs or storage or any equipment containing
such information.

 

“Borrowing Base” is 75% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Borrowing Base Certificate; provided, however, that Bank
may decrease the foregoing percentages in its good faith business judgment based
on events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect Collateral.

 

“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit C.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed in Massachusetts or California.

 

“Capital Expenditures” means Borrower’s consolidated capital expenditures, in
accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest, or second highest, rating from either Standard
& Poor’s Ratings Group or Moody’s Investors Service, Inc., and (c) Bank’s
certificates of deposit issued maturing no more than one (1) year after issue.

 

“Cash Management Services” is defined in Section 2.1.4.

 

“Cash Management Services Sublimit” is defined in Section 2.1.4.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

17

--------------------------------------------------------------------------------


 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit D.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, or any other extension of credit by Bank
for Borrower’s benefit.

 

“Current Liabilities” are, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities to Bank (with the
exception of Credit Extensions issued by Bank which are specifically cash
secured and segregated) on the consolidated balance sheet of Borrower and its
Subsidiaries, as at such date, plus, without duplication, the aggregate amount
of Total Liabilities that mature within one (1) year.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deferred Revenue” is, with respect to Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP, all amounts received or invoiced in
advance of performance under contracts and not yet recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
                          , maintained with Bank.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time and from time to time after
the Effective Date, after consultation with and upon notice to Borrower, to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment.  Unless Bank agrees otherwise in writing, Eligible
Accounts shall not include:

 

18

--------------------------------------------------------------------------------


 

(a)           Accounts for which the Account Debtor has not been invoiced;

 

(b)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date;

 

(c)           Accounts owing from an Account Debtor, fifty percent (50%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;

 

(d)           Credit balances over ninety (90) days from invoice date;

 

(e)           Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five percent (25%) of all Accounts,
for the amounts that exceed that percentage, unless Bank approves in writing;

 

(f)            Accounts owing from an Account Debtor which does not have its
principal place of business in the United States;

 

(g)           Accounts owing from an Account Debtor which is a federal, state or
local government entity or any department, agency, or instrumentality thereof;

 

(h)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;

 

(i)            Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, “bill and hold”, or other terms if Account Debtor’s payment may be
conditional;

 

(j)            Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;

 

(k)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;

 

(l)            Accounts for which Bank has notified Borrower that Bank has
reasonably determined collection to be doubtful; and

 

(m)          other Accounts Bank deems ineligible in the exercise of its
reasonable judgment.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” means any Subsidiary which is not organized under the laws
of the United States or any state or territory thereof or the District of
Columbia.

 

“Formula Advance” or “Formula Advances” is an Advance or Advances under the
Formula Line.

 

“Formula Line” is a Formula Advance or Formula Advances in an aggregate amount
of up to One Million Five Hundred Thousand Dollars ($1,500,000.00) outstanding
at any time.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

19

--------------------------------------------------------------------------------


 

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Guarantor” is any present or future guarantor of the Obligations, including the
UK Guarantors.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

 

“Initial Audit” shall be the receipt by Bank of the results of a complete audit
of Borrower’s Accounts, with results satisfactory to Bank in its sole and
absolute discretion.

 

“Initial Non-Formula Advance” is the initial Non-Formula Advance under the
Non-Formula Line.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) of Borrower and its Subsidiaries determined on a consolidated basis
in accordance with GAAP for the relevant period ending on such date, including,
in any event, interest expense with respect to any Credit Extension and other
Indebtedness of Borrower and its Subsidiaries, including, without limitation or
duplication, all commissions, discounts, or related amortization and other fees
and charges with respect to letters of credit and bankers’ acceptance financing
and the net costs associated with interest rate swap, cap, and similar
arrangements, and the interest portion of any deferred payment obligation
(including leases of all types).

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of the Effective Date.

 

20

--------------------------------------------------------------------------------


 

“Key Person” is Borrower’s Chief Executive Officer, Chief Financial Officer, and
Chief Operating Officer.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

 

“Letter of Credit Application” is defined in Section 2.1.2(a).

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower or Guarantor; (c) a material impairment of
the prospect of repayment of any portion of the Obligations; or (d) Bank
determines, based upon information available to it and in its reasonable
judgment, that there is a substantial likelihood that Borrower shall fail to
comply with one or more of the financial covenants in Section 6 during the next
succeeding financial reporting period.

 

“Maturity Date” is April 19, 2007.

 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

 

“Non-Formula Advance” or “Non-Formula Advances” is an Advance or Advances under
the Non-Formula Line.

 

“Non-Formula Line” is a Non-Formula Advance or Non-Formula Advances in an
aggregate amount of up to One Million Five Hundred Thousand Dollars
($1,500,000.00) outstanding at any time.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, or the other Loan Documents, including, without
limitation, all obligations relating to letters of credit, cash management
services, and foreign exchange contracts, if any, and including interest
accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, its
bylaws in current form, each of the foregoing with all current amendments or
modifications thereto.

 

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

 

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

 

(c)           Subordinated Debt;

 

21

--------------------------------------------------------------------------------


 

(d)           unsecured Indebtedness to trade creditors and with respect to
surety bonds and similar obligations incurred in the ordinary course of
business;

 

(e)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(f)            Indebtedness in an aggregate principal amount not to exceed
$100,000 secured by Permitted Liens;

 

(g)           unsecured Indebtedness of Borrower to any Subsidiary and of any
Subsidiary to Borrower or any other Subsidiary; unsecured guarantees by Borrower
of Indebtedness of any Subsidiary and by any Subsidiary of Indebtedness of
Borrower or any other Subsidiary in an aggregate principal amount not to exceed
$100,000, at any time;

 

(h)           Indebtedness in respect of leases entered into by Borrower for
Borrower’s primary office space in the ordinary course of business, in an
aggregate principal amount not to exceed $150,000, in the aggregate in any
fiscal year; and

 

(i)            extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (h) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;

 

(b)           (i) Cash Equivalents, and (ii) any Investments permitted by
Borrower’s investment policy, as amended from time to time, provided that such
investment policy (and any such amendment thereto) has been approved by Bank;

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)           Investments consisting of deposit accounts in which Bank has a
perfected security interest;

 

(e)           Investments accepted in connection with Transfers permitted by
Section 7.1, and Section 7.7;

 

(f)            Investments of Subsidiaries in or to other Subsidiaries of
Borrower and Investments by Borrower in Subsidiaries not to exceed $100,000 in
the aggregate during the term of this Agreement;

 

(g)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors; and

 

(h)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s Liens;

 

22

--------------------------------------------------------------------------------


 

(c)           purchase money Liens or leases (i) on Equipment (other than
Equipment financed by Credit Extensions) acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than $100,000 in
the aggregate amount outstanding, or (ii) existing on Equipment when acquired,
if the Lien is confined to the property and improvements and the proceeds of the
Equipment;

 

(d)           statutory Liens securing claims or demands of materialmen,
mechanics, carriers, warehousemen, landlords and other Persons imposed without
action of such parties, provided, they have no priority over any of Bank’s Lien
and the aggregate amount of such Liens does not at any time exceed $200,000;

 

(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business, provided, they have no priority over any of
Bank’s Liens and the aggregate amount of the Indebtedness secured by such Liens
does not at any time exceed $200,000;

 

(f)            leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

 

(g)           non-exclusive license of intellectual property granted to third
parties in the ordinary course of business;

 

(h)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7; and

 

(f)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (h), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Quick Assets” is, on any date, Borrower’s, and its Subsidiaries, consolidated,
unrestricted cash, Cash Equivalents, net billed accounts receivable and
investments with maturities of fewer than 12 months determined according to
GAAP.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Responsible Officer” is any of the Chief Executive Officer, President and Chief
Financial Officer of Borrower. 

 

“Revolving Line” is the Formula Line and the Non-Formula Line. Notwithstanding
anything contained herein to the contrary, (a) the initial Advance shall be a
Formula Advance and shall be used to purchase certain assets of Clearstory
Systems, Inc. as set forth is that certain Asset Purchase Agreement dated as of
March 10, 2006, by and between Borrower and Clearstory Systems, Inc., and (b)
prior to the Initial Non-Formula Advance, Borrower shall cause UK Guarantors to
become guarantors of the Obligations and to enter into guaranties, in form and
substance satisfactory to Bank, and take all such action, and execute all such
further documentation, as Bank deems necessary and appropriate in connection
therewith.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Settlement Date” is defined in Section 2.1.3.

 

23

--------------------------------------------------------------------------------


 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank, Borrower and the other creditor), on terms
acceptable to Bank.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.

 

“Total Liabilities” is on any day, obligations that should, for Borrower and its
Subsidiaries on a consolidated basis under GAAP, be classified as liabilities on
Borrower’s consolidated balance sheet, including all Indebtedness, and current
portion of Subordinated Debt permitted by Bank to be paid by Borrower, but
excluding all other Subordinated Debt.

 

“Transfer” is defined in Section 7.1.

 

“Trigger Event” is defined in Section 6.6(c).

 

“UK Guarantors” are Datawatch International Ltd. and Datawatch Europe Ltd.

 

“Unused Revolving Line Facility Fee” is defined in Section 2.4(c).

 

[The remainder of this page is intentionally left blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

BORROWER:

 

DATAWATCH CORPORATION

 

By

 

 

Name:

 

 

Title:

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

DATAWATCH TECHNOLOGIES CORPORATION

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANK:

 

 

SILICON VALLEY BANK

 

 

By

 

 

Name:

 

 

Title:

 

 

 

[Signature page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the “Collateral” does not include more than 65%
of the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

Loan Payment/Advance Request Form

DEADLINE FOR SAME DAY PROCESSING IS NOON E.S.T.*

Fax To:

 

Date:

 

 

 

LOAN PAYMENT:

 

DATAWATCH CORPORATION
DATAWATCH TECHNOLOGIES CORPORATION

 

From Account #

 

 

To Account #

 

 

(Deposit Account #)

(Loan Account #)

Principal $

 

 

and/or Interest $

 

 

 

 

Authorized Signature:

 

 

 

Phone Number:

 

 

Print Name/Title:

 

 

 

 

 

Authorized Signature:

 

 

 

Phone Number:

 

 

Print Name/Title:

 

 

 

 

Please note that two (2) authorized signatures are required

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

 

 

To Account #

 

 

(Loan Account #)

(Deposit Account #)

 

 

Amount of Formula Advance $

 

 

Amount of Non-Formula Advance $

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:

 

 

 

Phone Number:

 

 

Print Name/Title:

 

 

 

 

 

 

 

 

 

 

Authorized Signature:

 

 

 

Phone Number:

 

 

Print Name/Title:

 

 

 

 

 

 

Please note that two (2) authorized signatures are required

 

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, E.S.T.

 

Beneficiary Name:

 

 

 

Amount of Wire: $

 

 

Beneficiary Bank:

 

 

 

Account Number:

 

 

City and State:

 

 

 

 

 

 

 

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

 

 

(For International Wire Only)

 

 

 

 

 

 

 

 

Intermediary Bank:

 

 

 

Transit (ABA) #:

 

 

For Further Credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

Special Instruction:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Unless otherwise provided for an Advance bearing interest at LIBOR.

 

1

--------------------------------------------------------------------------------


 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:

 

 

 

2nd Signature (if required):

 

 

Print Name/Title:

 

 

 

Print Name/Title:

 

 

Telephone #:

 

 

 

Telephone #:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

BORROWING BASE CERTIFICATE

 

Borrower:               DATAWATCH CORPORATION and DATAWATCH TECHNOLOGIES
CORPORATION
Lender:                   SILICON VALLEY BANK
Commitment Amount (Formula Line):               $1,500,000

 

ACCOUNTS RECEIVABLE

 

 

 

1.            
Accounts Receivable Book Value as of                                           

 

$

 

 

2.             Additions (please explain on reverse)

 

$

 

 

3.             TOTAL ACCOUNTS RECEIVABLE

 

$

 

 

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

 

4.             Amounts over 90 days due

 

$

 

 

5.             Balance of 50% over 90 day accounts

 

$

 

 

6.             Credit balances over 90 days

 

$

 

 

7.             Concentration Limits

 

$

 

 

8.             Foreign Accounts

 

$

 

 

9.             Governmental Accounts

 

$

 

 

10.           Contra Accounts

 

$

 

 

11.           Promotion or Demo Accounts

 

$

 

 

12.           Intercompany/Employee Accounts

 

$

 

 

13.           Disputed Accounts

 

$

 

 

14.           Other (please explain on reverse)

 

$

 

 

15.           TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$

 

 

16.           Eligible Accounts (#3 minus #15)

 

$

 

 

17.           ELIGIBLE AMOUNT OF ACCOUNTS (75% of #16)

 

$

 

 

 

 

 

 

BALANCES

 

 

 

18.           Maximum Loan Amount (Formula Line)

 

$

1,500,000.00

 

19.           Total Funds Available (Lesser of #17 and #18)

 

$

 

 

20.           Present balance owing on Formula Line

 

$

 

 

21.           Outstanding under Sublimits

 

$

 

 

22.           RESERVE POSITION (#19 minus #20 and #21)

 

$

 

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

COMMENTS:

 

BANK USE ONLY 

 

 

Received by:

 

 

 

 

AUTHORIZED SIGNER

 

 

 

Date:

 

 

By:

 

 

 

Verified:

 

 

Authorized Signer

 

 

AUTHORIZED SIGNER

 

Date:

 

 

 

Date:

 

 

 

 

Compliance Status:

Yes

No

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

 

FROM:

DATAWATCH CORPORATION

 

 

 

DATAWATCH TECHNOLOGIES CORPORATION

 

 

 

The undersigned authorized officer of DATAWATCH CORPORATION and DATAWATCH
TECHNOLOGIES CORPORATION (“Borrower”) certifies that under the terms and
conditions of the Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (1) Borrower is in complete compliance for the period ending
                               with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank. 
Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Monthly financial statements with Compliance Certificate

 

Monthly within 30 days

 

Yes No

Borrowing Base Certificate A/R Agings

 

Monthly within 30 days

 

Yes No

Form 10-Q

 

Earlier of 45 days after Q-end or 5 days after filing with SEC

 

Yes No

Form 10-K

 

Earlier of 120 days after FYE or 5 days after filing with SEC

 

Yes No

Projections, Operating Budgets, and other financial information

 

Annually and as requested by Bank

 

Yes No

Audit

 

Annually

 

Yes No

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Maintain at all times (tested Monthly, on a consolidated basis):

 

 

 

 

 

 

Minimum Adjusted Quick Ratio

 

1.25:1.0

 

:1.0

 

Yes No

Minimum Cash Flow

 

*

 

:1.0

 

Yes No

 

--------------------------------------------------------------------------------

*see Section 6.7 of the Loan and Security Agreement

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

BANK USE ONLY

 

 

 

By:

 

 

 

Received by:

 

 

Name:

 

 

 

AUTHORIZED SIGNER

Title:

 

 

 

Date:

 

 

 

 

 

 

 

Verified:

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Compliance Status:

Yes

No

 

2

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

Dated:

 

 

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

 

I.              Adjusted Quick Ratio (Section 6.7(a))

 

Required:               1.25:1.00

 

Actual:

A.

 

Aggregate value of the unrestricted cash and Cash Equivalents of Borrower and
its Subsidiaries

 

$

 

 

B.

 

Aggregate value of the net billed accounts receivable of Borrower and its
Subsidiaries

 

$

 

 

C.

 

Aggregate value of the Investments with maturities of fewer than 12 months of
Borrower and it Subsidiaries

 

$

 

 

D.

 

Quick Assets (the sum of lines A through C)

 

$

 

 

E.

 

Aggregate value of liabilities (including all Obligations of Borrower and its
Subsidiaries to Bank (with the exception of Credit Extensions issued by Bank
which are specifically cash secured and segregated)

 

$

 

 

F.

 

Aggregate value of liabilities of Borrower and its Subsidiaries (including all
Indebtedness that mature within one (1 year and current portion of Subordinated
Debt permitted by Bank to be paid by Borrower)

 

$

 

 

G.

 

Current Liabilities (the sum of lines E and F)

 

$

 

 

H.

 

Aggregate value of all amounts received or invoiced by Borrower and its
Subsidiaries in advance of performance under contracts and not yet recognized as
revenue

 

$

 

 

I

 

Line G minus line H

 

$

 

 

J.

 

Adjusted Quick Ratio (line D divided by line I)

 

 

 

 

Is line J equal to or greater than 1.25:1:00?

 

                No, not in compliance

 

Yes, in compliance

 

II.            Cash Flow (Section 6.7(b))

 

Required:

 

(a) $1.00 for 3-month period ending 3/31/06

 

 

(b) $250,000 for the 3-month periods ending 4/30/06, 5/31/06, and 6/30/06

 

 

(c) $500,000 for the 3-month period ending 7/31/06 and for the 3-month period
ending on the last day of each month thereafter

 

Actual:

A.

 

Consolidated Net Income (Borrower and its Subsidiaries)

 

$

 

 

B.

 

Interest Expense (Borrower and its Subsidiaries)

 

$

 

 

 

3

--------------------------------------------------------------------------------


 

C.

 

To the extent deducted in the calculation of Net Income:

 

 

 

 

 

1.     depreciation expense (Borrower and its Subsidiaries)

 

$

 

 

 

 

2.     amortization expense (Borrower and its Subsidiaries)

 

$

 

 

D.

 

income tax expense (Borrower and its Subsidiaries)

 

$

 

 

E.

 

EBITDA (line A plus line B, plus line C.1, plus line C.2, plus line D)

 

$

 

 

F.

 

Capital Expenditures for Borrower and its Subsidiaries

 

$

 

 

G.

 

Line E minus line F

 

$

 

 

 

Is line G greater than or equal to:

 

 

 

(a) $1.00 for 3-month period ending 3/31/06

 

(b) $250,000 for the 3-month periods ending 4/30/06, 5/31/06, and 6/30/06

 

(c) $500,000 for the 3-month period ending 7/31/06 and for the 3-month period
ending on the last day of each month thereafter

 

                No, not in compliance

 

Yes, in compliance

 

4

--------------------------------------------------------------------------------